Exhibit 10.36

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of August 22, 2011 (the
“Effective Date”), is made by and between Martha Stewart Living Omnimedia, Inc.,
a Delaware corporation (the “Company”), and Daniel M. Taitz (the “Executive”).

WHEREAS, the Company desires to employ the Executive, and the Executive is
willing to be so employed, in each case on the terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties hereto agree as follows:

1. Employment Term. Subject to the provisions of Section 7 of this Agreement,
the Company hereby agrees to employ the Executive hereunder, and the Executive
hereby agrees to be employed by the Company hereunder, in each case subject to
the terms and conditions of this Agreement, for the period commencing on the
Effective Date and ending on the third anniversary of the Effective Date (such
period, or until the Executive’s employment is earlier terminated pursuant to
Section 7, the “Employment Term”).

2. Duties.

(a) Commencing on the Effective Date, the Executive shall serve as the Executive
Vice President, Chief Administrative Officer and General Counsel of the Company.
The Executive shall have the duties and responsibilities customarily exercised
by an individual serving in those positions in a corporation of the size and
nature of the Company, including responsibility for the Company’s legal affairs,
business affairs, business development, general administrative and human
resources areas. The Executive shall report to the President and Chief Operating
Officer of the Company or to such Company executive of equal or higher
seniority. The Executive shall also serve the Board of Directors of the Company
(the “Board”) with respect to Company legal issues (such as Securities and
Exchange Commission matters) and strategic matters or initiatives, as the Board
may request.

(b) During the Employment Term, the Executive shall use his best energies and
abilities in the performance of his duties, services and responsibilities for
the Company, shall comply with the Company’s policies and procedures and shall
devote substantially all of his business time and attention to the businesses of
the Company and its subsidiaries and affiliates and shall not engage in any
activity inconsistent with the foregoing, whether or not such activity shall be
engaged in for pecuniary profit, unless approved by the Board in writing;
provided, however, that, to the extent such activities do not violate, or
substantially interfere with his performance of his duties, services and
responsibilities under this Agreement, the Executive shall be permitted to
manage his personal, financial and legal affairs and serve on civic or
charitable boards and committees of such boards. During the Employment Term, the
Executive’s principal location of employment shall be at the Company’s executive
offices in New York City, New York, except for reasonable and necessary business
travel on behalf of the Company and its subsidiaries and affiliates.



--------------------------------------------------------------------------------

(c) Upon any termination of the Executive’s employment with the Company, the
Executive shall be deemed to have resigned from all other positions he then
holds as an employee or director or other independent contractor of the Company
or any of its subsidiaries or affiliates, unless otherwise agreed by the Company
and the Executive. For purposes of determining the timing of (but not
eligibility for) amounts payable upon “termination of employment,” “Date of
Termination” or “separation from service” under this Agreement, such terms shall
mean, to the extent required under Section 409A (“Section 409A”) of the Internal
Revenue Code of 1986, as amended (the “Code”), the Executive’s “separation from
service” as defined in Section 409A and the applicable regulations thereunder.

3. Base Salary; Bonus.

(a) During the Employment Term, in consideration of the performance by the
Executive of the Executive’s obligations during the Employment Term (including
any service in any position with any subsidiary or affiliate of the Company),
the Company shall pay the Executive a base salary (the “Base Salary”) at an
annual rate of $450,000. The Executive’s Base Salary shall be subject to
increase but not decrease in the discretion of the Compensation Committee of the
Board, and shall be payable in accordance with the normal payroll practices of
the Company in effect from time to time, but not less frequently than monthly.

(b) During the Employment Term, in addition to the payments of the Base Salary
set forth above, the Executive shall be eligible to receive a performance-based
target bonus, as set forth below: In respect of each calendar year commencing on
or after January 1, 2012 during which the Employment Term is in effect, the
Executive shall be eligible to receive a performance-based target bonus of 75%
of Base Salary (“Target Amount”), with a minimum of 0% and a maximum of 150% of
Target Amount, based on achievement of goals established with respect to each
calendar year by the Compensation Committee of the Board after reasonable
consultation with the Executive. In respect of the portion of the calendar year
commencing on the Effective Date and ending December 31, 2011, the Executive
shall be eligible to receive a performance-based target bonus in an amount equal
to: (X) if the Company’s EBITDA for the entire 2011 calendar year (determined
without regard to any one-time corporate restructuring charges) equals the
target EBITDA goal for such entire 2011 calendar year (as established by the
Compensation Committee of the Board), 75% of Base Salary multiplied by a
fraction, the numerator of which is the number of days from the Effective Date
to the end of the 2011 calendar year and the denominator of which is 365, (Y) if
the Company’s EBITDA for the entire 2011 calendar year (determined without
regard to any one-time corporate restructuring charges) is either less than or
more than the target EBITDA goal for such entire 2011 calendar year (as
established by the Compensation Committee of the Board), a percentage of between
0% and 150% of Target Amount, determined by the Compensation Committee in its
discretion using as a reference the amount by which the EBITDA target is
exceeded or insufficient, as the case may be) of Base Salary multiplied by a
fraction, the numerator of which is the number of days from the Effective Date
to the end of the 2011 calendar year and the denominator of which is 365;
provided that the bonus for the 2011 calendar year shall not be less than
$50,000. Such bonus(es), if any, shall be paid in the same manner and
concurrently with other bonuses paid to senior executives of the Company,
provided the Executive continues as an active employee of the Company in good
standing through the date of such payment (except as otherwise expressly
provided in Section 9(a)). Notwithstanding the preceding sentence, for the
calendar year ending

 

2



--------------------------------------------------------------------------------

December 31, 2014, the Executive will be entitled to a pro-rated bonus for such
year (calculated at the end of the calendar year and then pro-rated through the
date of termination), provided that the applicable performance targets for such
calendar year have been met (with any subjective performance factors to be
evaluated and determined by the Board in good faith) and bonuses are paid
generally to similarly situated executives at the Company. Such pro-rated bonus,
if any, will be paid in the same manner and concurrently with other bonuses paid
to senior executives of the Company. Bonus(es) under this Section 3(b) shall be
paid in a lump sum no later than March 15th of the calendar year following the
calendar year to which such bonus relates.

4. Benefits.

(a) During the Employment Term, the Executive shall be entitled to participate
in the employee benefit plans, policies, programs and arrangements, as may be
amended from time to time, that are provided generally to similarly situated
employees of the Company (excluding for this purpose Martha Stewart, Charles
Koppelman and Lisa Gersh) to the extent the Executive meets the eligibility
requirements for any such plan, policy, program or arrangement.

(b) The Company shall reimburse the Executive for all reasonable business
expenses incurred by the Executive in carrying out the Executive’s duties,
services and responsibilities under this Agreement during the Employment Term,
including, without limitation, first class transportation. The Executive shall
comply with generally applicable policies, practices and procedures of the
Company with respect to reimbursement for, and submission of expense reports,
receipts or similar documentation of, such expenses.

(c) For purposes of complying with Section 409A, any reimbursement of benefits
provided under this Section 4 shall be subject to the following: (i) provision
of such reimbursement or benefits provided during one calendar year shall not
affect the amount of reimbursements or benefits provided during a subsequent
calendar year; (ii) such reimbursements or benefit may not be exchanged or
substituted for other forms of compensation to the Executive; and
(iii) reimbursement payments must be made no later than the last day of the
calendar year immediately following the calendar year in which the expense is
incurred.

5. Vacations. During each calendar year of the Employment Term (pro rata for
partial calendar years), the Executive shall be entitled to four weeks of paid
vacation to be taken in accordance with the applicable policy of the Company.

6. Equity Compensation.

(a) On the Effective Date, the Company shall grant the Executive:

(i) 100,000 time-vested options to purchase Class A common stock of the Company,
par value $0.01 per share (the “Stock”), at an exercise price equal to the Fair
Market Value of the Common Stock (as such terms are defined in the Company’s
Omnibus Stock and Option Compensation Plan) on the grant date (the “Time-Vested
Options”), pursuant to the Stock Option Agreement attached hereto as Exhibit A
(the “Stock Option Agreement”). The Stock Option Agreement shall provide that
(x) 33,334 Time-Vested Options shall vest on the second anniversary of the
Effective Date,

 

3



--------------------------------------------------------------------------------

(y) 33,333 Time-Vested Options shall vest on the third anniversary of the
Effective Date, and (z) 33,333 Time-Vested Options shall vest on the fourth
anniversary of the Effective Date, in each case subject to the Executive
remaining in continuous and active employment with the Company until such date
(except as otherwise expressly provided in Section 9 of this Agreement).

(ii) 200,000 premium-priced, performance-vested options to purchase Stock (the
“Performance-Vested Options”) pursuant to the Performance Stock Option Agreement
attached hereto as Exhibit B (the “Performance Stock Option Agreement”). The
Performance Stock Option Agreement shall provide that (w) 50,000
Performance-Vested Options shall be priced at $6 and shall vest at such time as
the trailing average closing price of the Stock during any 30 consecutive
trading days during the Employment Term has been at least $6, (x) 50,000
Performance-Vested Options shall be priced at $8 and shall vest at such time as
the trailing average closing price of the Stock during any 30 consecutive
trading days during the Employment Term has been at least $8, (y) 50,000
Performance-Vested Options shall be priced at $10 and shall vest at such time as
the trailing average closing price of the Stock during any 30 consecutive
trading days during the Employment Term has been at least $10, and (z) 50,000
Performance-Vested Options shall be priced at $12 and shall vest at such time as
the trailing average closing price of the Stock during any 30 consecutive
trading days during the Employment Term has been at least $12, in each case
subject to the Executive remaining in continuous and active employment with the
Company until such time. Notwithstanding the foregoing, the exercise price share
of such Performance-Vested Options shall be no less than the Fair Market Value
per share of the Common Stock on the grant date.

(iii) 50,000 time-vested Restricted Stock Units representing the right to
receive 50,000 shares of Stock (the “Time-Vested Restricted Stock Units”),
pursuant to the Restricted Stock Agreement attached hereto as Exhibit C (the
“Restricted Stock Agreement”). The Restricted Stock Agreement shall provide that
(x) 16,667 Time-Vested Restricted Stock Units shall vest on the second
anniversary of the Effective Date, (y) 16,667 Time-Vested Restricted Stock Units
shall vest on the third anniversary of the Effective Date, and (z) 16,666
Time-Vested Restricted Stock Units shall vest on the fourth anniversary of the
Effective Date, in each case subject to the Executive remaining in continuous
and active employment with the Company until such date (except as otherwise
expressly provided in Section 9 of this Agreement).

(iv) 120,000 performance-vested Restricted Stock Units representing the right to
receive 120,000 shares of Stock (the “Performance-Vested Restricted Stock
Units”), pursuant to the Performance Restricted Stock Agreement attached hereto
as Exhibit D (the “Performance Restricted Stock Agreement”). The Performance
Restricted Stock Agreement shall provide that (w) 30,000 Performance-Vested
Restricted Stock Units shall vest at such time as the trailing average closing
price of the Stock during any 30

 

4



--------------------------------------------------------------------------------

consecutive trading days during the Employment Term has been at least $8,
(x) 30,000 Performance-Vested Restricted Stock Units shall vest at such time as
the trailing average closing price of the Stock during any 30 consecutive
trading days during the Employment Term has been at least $10, (y) 30,000
Performance-Vested Restricted Stock Units shall vest at such time as the
trailing average closing price of the Stock during any 30 consecutive trading
days during the Employment Term has been at least $12, and (z) 30,000
Performance-Vested Restricted Stock Units shall vest at such time as the
trailing average closing price of the Stock during any 30 consecutive trading
days during the Employment Term has been at least $14, in each case subject to
the Executive remaining in continuous and active employment with the Company
until such time.

(c) On the first anniversary of the Effective Date, or as soon as practicable
thereafter, the Company shall grant the Executive 30,000 time-vested Restricted
Stock Units (the “Additional Time-Vested Restricted Stock Units”) which shall
vest in equal tranches on the second, third and fourth anniversaries of the
Effective Date, in each case subject to the Executive remaining in continuous
and active employment with the Company until such date (except as otherwise
expressly provided in Section 9 of this Agreement) and which shall be settled
and paid within 30 days of the vesting event.

7. Termination of the Employment Term.

(a) The Executive’s employment with the Company and the Employment Term shall
terminate upon the earliest to occur of:

(i) the death of the Executive;

(ii) the termination of the Executive’s employment by the Company by reason of
the Executive’s Disability;

(iii) the termination of the Executive’s employment by the Company for Cause or
without Cause;

(iv) the termination of the Executive’s employment by the Executive for Good
Reason; and

(v) the expiration of the Employment Term.

(b) For purposes of this Agreement, the following terms shall have the following
meanings:

(i) “Cause” shall mean that the Company has made a good faith determination that
any of the following has occurred:

(1) the continued failure by the Executive to substantially perform his material
duties to the Company (other than due to mental or physical disability) after
written notice specifying such failure and the manner in which the Executive may
rectify such failure in the future; provided, that in the case of conduct above
which is capable of being cured, the Executive shall have a period of thirty
(30) days after the Executive is provided with written notice thereof in which
to cure.

(2) the Executive has engaged in misconduct that has resulted in material damage
to the Company’s business or reputation;

 

5



--------------------------------------------------------------------------------

(3) the Executive’s conviction of, or entry of a plea of guilty or nolo
contendere with respect to, (A) a crime involving moral turpitude, fraud,
forgery, embezzlement or similar conduct, or (B) a felony crime;

(4) the Executive has engaged in fraud against the Company or misappropriated
Company property (other than incidental property), or

(5) the Executive has materially breached this Agreement; provided, that in the
case of a material breach which is capable of being cured, the Executive shall
have a period of thirty (30) days after the Executive is provided with written
notice thereof in which to cure.

(ii) “Change in Control” of the Company shall mean:

(1) any “person” (as such term is used in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) or “group” (as
such term is used in Section 14(d)(2) of the Exchange Act) is or becomes a
“beneficial owner” (as such term is used in Rule 13d-3 promulgated under the
Exchange Act) of 50% or more of the Voting Stock of the Company; provided that
this clause (1) shall not apply with respect to a stockholder of the Company who
beneficially owns more than 50% of the Voting Stock of the Company on the
Effective Date;

(2) all or substantially all of the assets or business of the Company are
disposed of pursuant to a merger, consolidation or other transaction unless,
immediately after such transaction, the stockholders of the Company immediately
prior to the transaction own, directly or indirectly, in substantially the same
proportion as they owned the Voting Stock of the Company prior to such
transaction more than 50% of the Voting Stock of the company surviving such
transaction or succeeding to all or substantially all of the assets or business
of the Company or the ultimate parent company of such surviving or successor
company if such surviving or successor company is a subsidiary of another entity
(there being excluded from the number of shares held by such stockholders, but
not from the Voting Stock of the combined company, any shares received by
affiliates of such other company in exchange for stock of such other company);
provided that this clause (2) shall not apply if, immediately after such
transaction, a stockholder of the Company who beneficially owns more than 50% of
the Voting Stock of the Company on the Effective Date owns, directly or
indirectly, more than 50% of the Voting Stock of the company surviving such
transaction or succeeding to all or substantially all of the assets or business
of the Company or the ultimate parent company of such surviving or successor
company if such surviving or successor company is a subsidiary of another
entity;

(3) the Company adopts any plan of liquidation providing for the distribution of
all or substantially all of its assets if such plan of liquidation will result
in the winding-up of the business of the Company; or

(4) the consummation of any merger, consolidation or other similar corporate
transaction unless, immediately after such transaction, the stockholders of the
Company immediately prior to the transaction own, directly or indirectly, in
substantially the same proportion as they owned the Voting Stock of the Company
prior to such transaction more than

 

6



--------------------------------------------------------------------------------

50% of the Voting Stock of the company surviving such transaction or its
ultimate parent company if such surviving company is a subsidiary of another
entity (there being excluded from the number of shares held by such
stockholders, but not from the Voting Stock of the combined company, any shares
received by affiliates of such other company in exchange for stock of such other
company); provided that this clause (4) shall not apply if, immediately after
such transaction, a stockholder of the Company who beneficially owns more than
50% of the Voting Stock of the Company on the Effective Date owns, directly or
indirectly, more than 50% of the Voting Stock of the company surviving such
transaction or the ultimate parent company of such surviving or successor
company if such surviving company is a subsidiary of another entity.

For purposes of this definition, “the Company” shall include any entity that
succeeds to all or substantially all of the business of the Company; “Voting
Stock” shall mean securities of any class or classes having general voting power
under ordinary circumstances, in the absence of contingencies, to elect the
directors of a corporation; and references to ownership of “more than 50% of the
Voting Stock” shall mean the ownership of shares of Voting Stock that represent
the right to exercise more than 50% of the votes entitled to be cast in the
election of directors of a corporation.

(iii) “Disability” of the Executive shall have occurred if, as a result of the
Executive’s incapacity due to physical or mental illness as determined by a
physician selected by the Executive, and reasonably acceptable to the Company,
the Executive shall have been substantially unable to perform his duties
hereunder for six consecutive months, or for an aggregate of 180 days during any
period of twelve consecutive months.

(iv) “Good Reason” shall mean the occurrence, without the Executive’s express
prior written consent, of any one or more of the following:

(1) a material diminution by the Company in the Executive’s overall authority,
duties and responsibilities; provided that (x) this provision shall not include
a diminution in authority, duties and responsibilities solely by virtue of the
Company becoming private or being acquired and made part of a larger entity, and
(y) for the avoidance of doubt, removal of any of the specific duties or
responsibilities set forth in Section 2 above (e.g. removal of responsibility
for the area of human resources) shall not in itself constitute a material
diminution in the Executive’s overall authority, duties and responsibilities
(however, for the avoidance of doubt, such removal may be taken into account
with other factors in order to determine whether there has been a material
diminution in the Executive’s overall authority, duties and responsibilities);

(2) a material breach of this Agreement by the Company;

(3) a material change to the reporting structure set forth in Section 2(a);

(4) the Company’s requiring the Executive to be based at a location in excess of
35 miles from the location of the Executive’s principal job location or office
specified in Section 2(b), except for required travel on the Company’s business
to an extent substantially consistent with the Executive’s position; or

 

7



--------------------------------------------------------------------------------

(5) a material reduction by the Company of the Executive’s Base Salary or
performance-based target bonus percentage, as the same shall be increased from
time to time,

provided that the foregoing events shall constitute Good Reason only if the
Company fails to cure such event within 30 days after receipt from Executive of
written notice of the event which constitutes Good Reason; and provided,
further, that “Good Reason” shall cease to exist for an event on the 30th day
following its occurrence unless the Executive has given the Company written
notice thereof prior to such date.

8. Termination Procedures.

(a) Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive during the Employment Term (other than pursuant to
Sections 7(a)(i) and 7(a)(v)) shall be communicated by written Notice of
Termination to the other party. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice indicating the specific termination provision
in this Agreement relied upon and setting forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under that provision.

(b) Date of Termination. For purposes of this Agreement, “Date of Termination”
shall mean (i) if the Executive’s employment is terminated by his death, the
date of his death, (ii) if the Executive’s employment is terminated pursuant to
Section 7(a)(ii), 30 days after the date of receipt of the Notice of Termination
(provided that the Executive does not return to the substantial performance of
his duties on a full-time basis during such 30-day period), (iii) if the
Executive’s employment is terminated pursuant to Section 7(a)(v), the date of
expiration of the Employment Term, (iv) if the Executive’s employment is
terminated pursuant to Section 7(a)(iii), the date on which a Notice of
Termination is given or any later date set forth in such Notice of Termination,
and (v) if the Executive’s employment is terminated pursuant to
Section 7(a)(iv), 30 days after the date of the Company’s receipt of written
notice from the Executive of the event which constitutes Good Reason (unless the
Company has cured such event within such 30 day period).

9. Termination Payments.

(a) Upon any termination of the Executive’s employment, he shall be entitled to
payment of any earned but unpaid portion of the Base Salary, benefits and
unreimbursed business expenses, in each case with respect to the period ending
on the Date of Termination. In addition, upon termination of Executive’s
employment by the Company without Cause or a termination by Executive with Good
Reason, Executive will be entitled to a pro-rated bonus for the year of
termination (calculated at the end of the fiscal year and then pro-rated through
the Date of Termination), provided that the applicable performance targets have
been met (with any subjective performance factors to be evaluated and determined
by the Board in good faith) and bonuses are paid generally to similarly situated
executives at the Company. Such payments shall be made when otherwise due in
accordance with the provisions of Section 3 and Section 4 of this Agreement.

 

8



--------------------------------------------------------------------------------

(b) (i) In addition to the payments and benefits provided in Section 9(a) and
subject to the provisions of Section 9(e), if the Executive’s employment is
terminated (x) by the Company without Cause or (y) by the Executive for Good
Reason, in either case on or prior to the six month anniversary of the Effective
Date and prior to the occurrence of a Change in Control, (i) the Company shall
pay the Executive, commencing within two and one-half months after the
Executive’s “separation from service” as defined for purposes of Section 409A,
an amount equal to 6 months’ Base Salary, which shall be payable in the form of
salary continuation in accordance with the Company’s regular payroll practices,
and (ii) the Company shall provide the Executive with continued medical coverage
at active-employee rates (unless doing so would violate any anti-discrimination
provision or other legal requirement applicable to the Company or the Company’s
medical plan) until the earliest of (x) 6 months from the Date of Termination,
or (y) the date on which the Executive is eligible to receive subsequent
employer-provided coverage.

(ii) In addition to the payments and benefits provided in Section 9(a) and
subject to the provisions of Section 9(e), if the Executive’s employment is
terminated (x) by the Company without Cause or (y) by the Executive for Good
Reason, in either case after the six month anniversary of the Effective Date but
prior to the first anniversary of the Effective Date and prior to the occurrence
of a Change in Control, (i) the Company shall pay the Executive, commencing
within two and one-half months after the Executive’s “separation from service”
as defined for purposes of Section 409A, an amount equal to 12 months’ Base
Salary, which shall be payable in the form of salary continuation in accordance
with the Company’s regular payroll practices, and (ii) the Company shall provide
the Executive with continued medical coverage at active-employee rates (unless
doing so would violate any anti-discrimination provision or other legal
requirement applicable to the Company or the Company’s medical plan) until the
earliest of (x) 12 months from the Date of Termination, or (y) the date on which
the Executive is eligible to receive subsequent employer-provided coverage.

(c) In addition to the payments and benefits provided in Section 9(a) and
subject to the provisions of Section 9(e), if the Executive’s employment is
terminated (x) by the Company without Cause or (y) by the Executive for Good
Reason, in either case on or after the first anniversary of the Effective Date
and prior to the occurrence of a Change in Control, (i) the Company shall
immediately vest the portion of the outstanding unvested Time-Vested Options,
Time-Vested Restricted Stock Units and Additional Time-Vested Restricted Stock
Units that would otherwise have vested within twelve months of the Date of
Termination had the Executive remained in employment through such date (and any
such accelerated Restricted Stock Units shall be paid within 30 days after the
Executive’s “separation from service” as defined for purposes of Section 409A),
(ii) the Executive shall be entitled to receive from the Company, commencing
within two and one-half months after the Executive’s “separation from service”
as defined for purposes of Section 409A, an amount equal to 12 months’ Base
Salary, which shall be payable in the form of salary continuation in accordance
with the Company’s regular payroll practices, and (iii) the Company shall
provide the Executive with continued medical coverage at active-employee rates
(unless doing so would violate any anti-discrimination provision or other legal
requirement applicable to the Company or the Company’s medical plan) until the
earliest of (x) 12 months from the Date of Termination, (y) the end of the
scheduled Employment Term or (z) the date on which the Executive is eligible to
receive subsequent employer-provided coverage.

 

9



--------------------------------------------------------------------------------

(d) In addition to the payments and benefits provided in Section 9(a) and
subject to the provisions of Section 9(e), if the Executive’s employment is
terminated (x) by the Company without Cause or (y) by the Executive for Good
Reason, in either case after the occurrence of a Change in Control, (i) the
Company shall immediately vest the portion of the outstanding unvested
Time-Vested Options, Time-Vested Restricted Stock Units and Additional
Time-Vested Restricted Stock Units that would otherwise have vested within
twenty-four months of the Date of Termination had the Executive remained in
employment through such date (and any such accelerated Restricted Stock Units
shall be paid within 30 days after the Executive’s “separation from service” as
defined for purposes of Section 409A), (ii) the Executive shall be entitled to
receive from the Company, commencing within two and one-half months after the
Executive’s “separation from service” as defined for purposes of Section 409A,
an amount equal to 12 months’ Base Salary, which shall be payable in the form of
salary continuation in accordance with the Company’s regular payroll practices,
and (iv) the Company shall provide the Executive with continued medical coverage
at active-employee rates (unless doing so would violate any anti-discrimination
provision or other legal requirement applicable to the Company or the Company’s
medical plan) until the earliest of (x) 12 months from the Date of Termination,
(y) the end of the scheduled Employment Term or (z) the date on which the
Executive is eligible to receive subsequent employer-provided coverage.

(e) Payment of the amounts in Sections 9(b), 9(c) and 9(d) is subject to, and
expressly conditioned upon, (i) the Executive’s execution of a general release
in form satisfactory to the Company, and such release having become effective in
accordance with its terms within 60 days following the Date of Termination, and
(ii) the Executive’s compliance with the covenants contained in Section 10.

(f) Notwithstanding any provision of this Agreement to the contrary, to the
extent (i) the two and one-half month period for making a severance payment
under Section 9(b)(i), 9(c)(ii) or 9(d)(ii) or (ii) the 30 day period for paying
any Restricted Stock Units under Section 9(c)(i) or 9(d)(i) begins in one
calendar year and ends in a subsequent calendar year, the payment will be made
in the subsequent calendar year.

10. Confidential Information; Noncompetition; Nonsolicitation; Nondisparagement.

(a) Confidential Information. Except as may be required or appropriate in
connection with his carrying out his duties under this Agreement, the Executive
shall not, without the prior written consent of the Company or as may otherwise
be required by law or any legal process, or as is necessary in connection with
any adversarial proceeding against the Company (in which case the Executive
shall cooperate with the Company in obtaining a protective order at the
Company’s expense against disclosure by a court of competent jurisdiction),
communicate, to anyone other than the Company and those designated by the
Company or on behalf of the Company in the furtherance of its business or to
perform his duties hereunder, any trade secrets, confidential information,
knowledge or data relating to the Company, its affiliates or any businesses or
investments of the Company or its affiliates, obtained by the Executive during
the Executive’s services to the Company that is not generally available public
knowledge (other than by acts by the Executive in violation of this Agreement).

 

10



--------------------------------------------------------------------------------

(b) Noncompetition. During the Employment Term and (unless this Agreement
terminates pursuant to clause (v) of Section 7(a)) for the Restricted Period
thereafter, the Executive shall not engage in or become associated with any
Competitive Activity. For purposes of this Section 10(b), the “Restricted
Period” means the 12 month period following the Date of Termination. For
purposes of this Section 10(b), a “Competitive Activity” shall mean any business
or other endeavor that engages in any country in which the Company has
significant business operations to a significant degree in a business that
directly competes with all or any substantial part of any of the Company’s
businesses of (i) producing radio, television and other video programs,
(ii) designing, developing, licensing, promoting and selling merchandise through
catalogs, direct marketing, Internet commerce and retail stores of the product
categories in which the Company so participates using the name, likeness, image,
or voice of any Company employee (without limitation, Company employees for the
purposes of this Section 10(b) shall be deemed to include Martha Stewart and
Emeril Lagasse) to promote or market any such product or service, (iii) the
creation, publication or distribution of regular or special issues of magazines
and operation of websites specifically related to the Company’s business, and
(iv) any other business in which the Company is engaged, or taken steps to
engage, during the term of this Agreement. The Executive shall be considered to
have become “associated with a Competitive Activity” if he becomes involved as
an owner, employee, officer, director, independent contractor, agent, partner,
advisor, or in any other capacity calling for the rendition of the Executive’s
personal services, with any individual, partnership, corporation or other
organization that is engaged in a Competitive Activity, unless the Executive has
no direct or indirect involvement in, or direct or indirect authority over, the
Competitive Activity conducted by such organization; provided, however, that the
Executive shall not be prohibited from (a) owning less than two percent of any
publicly traded corporation, whether or not such corporation is in competition
with the Company or (b) serving as a director of a corporation or other business
if less than 10% of such corporation’s (and its affiliates’) or other business’
(and its affiliates’) revenues are derived from a Competitive Activity. If, at
any time, the provisions of this Section 10(b) shall be determined to be invalid
or unenforceable, by reason of being vague or unreasonable as to area, duration
or scope of activity, this Section 10(b) shall be considered divisible and shall
become and be immediately amended to only such area, duration and scope of
activity as shall be determined to be reasonable and enforceable by the court or
other body having jurisdiction over the matter; and the Executive agrees that
this Section 10(b) as so amended shall be valid and binding as though any
invalid or unenforceable provision had not been included herein.

(c) Nonsolicitation; No-Hire. During the Employment Term, and for 12 months
after the Date of Termination, the Executive shall not, directly or indirectly,
(1) solicit for employment or hire, other than on behalf of the Company, any
person (other than any personal secretary or assistant hired to work directly
for the Executive) employed by the Company or its affiliated companies as of the
Date of Termination, (2) solicit for employment or hire, other than on behalf of
the Company, any person known by the Executive (after reasonable inquiry) to be
employed at the time by the Company or its affiliated companies as of the date
of the solicitation or (3) solicit any customer or other person with a business
relationship with the Company or any of its affiliated companies to terminate,
curtail or otherwise limit such business relationship.

 

11



--------------------------------------------------------------------------------

(d) Non-disparagement. During the Employment Term and thereafter, the Executive
shall not, directly or indirectly, make or publish any disparaging statements
(whether written or oral) regarding the Company or any of its affiliated
companies or businesses, or the directors, officers, agents, principal
stockholders or customers of any of them. Executive shall not author, co-author,
or assist in the production or authorship of any story, book, show, script or
other work about the Company or Martha Stewart without the Company’s prior
review of such work and the Company’s written consent as to the production and
content thereof.

(e) Covenants Reasonable. The parties acknowledge that the restrictions
contained in this Section 10 are a reasonable and necessary protection of the
immediate interests of the Company, and any violation of these restrictions
could cause substantial injury to the Company, and that the Company would not
have entered into this Employment Agreement without receiving the additional
consideration offered by the Executive in binding himself to each of these
restrictions.

(f) Injunctive Relief. In the event of a breach or threatened breach of this
Section 10, each party agrees that the non-breaching party shall be entitled to
seek injunctive relief, either from the arbitrator or a court of appropriate
jurisdiction, at the election of the party seeking the relief, to remedy any
such breach or threatened breach, the parties acknowledging that damages would
be inadequate and insufficient. The parties waive any requirement to post a bond
in connection with any such proceeding. The right to apply for an injunction
shall not be construed as prohibiting either party from pursuing any other
available remedies for such breach or threatened breach.

11. Indemnification. At all times the Executive will be entitled to
indemnification in accordance with the provisions of the Company’s charter and
by-laws as then in effect.

12. Dispute Resolution. Subject to the provisions of Section 10(f), any
controversy or claim arising out of or relating to this Agreement or the making,
interpretation or breach thereof shall be resolved by arbitration administered
by the American Arbitration Association in accordance with its Commercial
Arbitration Rules (the “Rules”). The arbitration shall be conducted in New York
City, New York by a single arbitrator appointed in accordance with the Rules,
and judgment upon the award rendered by the arbitrator may be entered in and
enforced by any court having jurisdiction thereof. The powers of the arbitrator
shall include, but not be limited to, the awarding of injunctive relief and
specific performance. The parties to any arbitration proceeding will treat all
filings and evidence in the arbitration as confidential and shall not disclose
either to any third party except as may be required by law or legal process, or
as may be necessary in connection with any legal proceeding related to the award
of the arbitrator.

13. Representations.

(a) The Executive represents and warrants that (i) he is not subject to any
contract, arrangement, policy or understanding, or to any statute, governmental
rule or regulation, including without limitation any non-competition agreement,
that in any way limits his ability to enter into and fully perform his
obligations under this Agreement and (ii) he is not otherwise unable to enter
into and fully perform his obligations under this Agreement.

(b) The Company represents and warrants to the Executive that (i) this Agreement
and each of the Stock Option Agreement, the Performance Stock Option Agreement,
the Restricted Stock Agreement and the Performance Stock Agreement have been
duly authorized,

 

12



--------------------------------------------------------------------------------

executed and delivered by the Company and each constitutes a valid and binding
obligation of the Company, and (ii) subject to the accuracy of the Executive’s
representation in Section 13(a), the employment of the Executive on the terms
and conditions contained in this Agreement will not conflict with or result in a
breach or violation of the terms of any contract or other obligation or
instrument to which the Company is a party or by which it is bound or any
statute, law, rule, regulation, judgment, order or decree applicable to the
Company.

14. Successors; Binding Agreement.

(a) Company’s Successors. No rights or obligations of the Company under this
Agreement may be assigned or transferred without the consent of the Executive
except in connection with a sale or transfer of the capital stock, business
and/or assets of the Company by merger, purchase or otherwise or in connection
with any corporate restructuring of the Company for which no consent of the
Executive will be required.

(b) Executive’s Successors. No rights or obligations of the Executive under this
Agreement may be assigned or transferred by the Executive other than his rights
to payments or benefits hereunder, which may be transferred only by will or the
laws of descent and distribution. Upon the Executive’s death, this Agreement and
all rights of the Executive hereunder shall inure to the benefit of and be
enforceable by the Executive’s beneficiary or beneficiaries, personal or legal
representatives, or estate, to the extent any such person succeeds to the
Executive’s interests under this Agreement. If the Executive should die
following his Date of Termination while any amounts would still be payable to
him hereunder if he had continued to live, all such amounts unless otherwise
provided herein shall be paid in accordance with the terms of this Agreement to
such person or persons so appointed in writing by the Executive, or otherwise to
his legal representatives or estate.

15. Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered either personally or by United
States certified or registered mail, return receipt requested, postage prepaid,
addressed as follows:

If to the Executive, at his residence address most recently filed with the
Company;

If to the Company:

Martha Stewart Living Omnimedia, Inc.

601 West 26th Street

New York, NY 10001

Attention: President

Tel: (212) 827-8362

Fax: (212) 827-8188;

a copy to:

Lawrence Shire, Esq.

Eric Sacks, Esq.

Grubman Indursky & Shire, P.C.

 

13



--------------------------------------------------------------------------------

Carnegie Hall Tower

152 West 57th Street

New York, NY 10019

Tel: (212) 554-0400

Fax: (212) 554-0444

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

16. Modification; Waiver. No provision of this Agreement may be amended,
modified, or waived unless such amendment or modification is agreed to in
writing and signed by the Executive and by a duly authorized officer of the
Company, and such waiver is set forth in writing and signed by the party to be
charged. No waiver by either party hereto at any time of any breach by the other
party hereto of any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

17. Section 409A.

(a) The intent of the parties is that payments and benefits under this Agreement
either comply with or are exempt from Section 409A and, accordingly, to the
maximum extent permitted, all provisions of this Agreement shall be construed in
a manner consistent with the requirements for avoiding taxes or penalties under
Section 409A. The Executive is hereby advised to seek independent advice from
his tax advisor(s) with respect to any payments or benefits under this
Agreement. Notwithstanding the foregoing, the Company does not guarantee the tax
treatment of any payments or benefits provided under this Agreement under
Section 409A or under any other federal, state, local or foreign tax laws and
regulations.

(b) If the Executive is deemed on the date of his “separation from service” with
the Company to be a “specified employee”, each within the meaning of
Section 409A(a)(2)(B) of the Code, then with regard to any payment or the
providing of any benefit under this Agreement, and any other payment or the
provision of any other benefit that is required to be delayed in compliance with
Section 409A(a)(2)(B), such payment or benefit shall not be made or provided
prior to the earlier of (i) the expiration of the six-month period measured from
the date of the Executive’s separation from service, or (ii) the date of the
Executive’s death, if and to the extent such six-month delay is required to
comply with Section 409A(a)(2)(B). In such event, on or promptly after the first
business day following the six-month delay period, all payments delayed pursuant
to this Section17 (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to the Executive in a lump sum, and any remaining payments and benefits due
under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.

(c) If under this Agreement, an amount is to be paid in installments, each
installment shall be treated as a separate payment for purposes of Treasury
Regulations Section 1.409A2(b)(2)(iii).

 

14



--------------------------------------------------------------------------------

18. Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

19. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

20. Entire Agreement. This Agreement, together with the Stock Option Agreement,
the Performance Stock Option Agreement, the Restricted Stock Agreement, and the
Performance Restricted Stock Agreement, set forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersede
all prior agreements, promises, covenants, arrangements, communications,
representations and warranties, whether oral or written, by any officer,
employee or representative of any party hereto in respect of such subject
matter.

21. Withholding. All payments hereunder shall be subject to any required
withholding of Federal, state and local taxes pursuant to any applicable law or
regulation.

22. Section Headings; Absence of Presumption.

(a) The section headings in this Agreement are for convenience of reference
only, and they form no part of this Agreement and shall not affect its
interpretation.

(b) With regard to each and every term and condition of this Agreement, the
parties hereto understand and agree that the same have been mutually negotiated,
prepared and drafted, and if at any time the parties hereto desire or are
required to interpret or construe any such term or condition, no consideration
will be given to the issue of which party hereto actually prepared, drafted or
requested any term or condition of this Agreement.

23. Governing Law; Survival. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of New
York without regard to its conflicts of law principles. Each of the parties
agrees that any action for injunctive relief under Section 10(f) and any action
to enforce an arbitration award under Section 12 (a “Proceeding”) shall be
brought only in the courts of the State of New York sitting in the County of New
York or the United States District Court for the Southern District of New York
and the appellate courts having jurisdiction of appeals in such courts. In that
context, each of the parties irrevocably and unconditionally: (a) submits for
itself/himself in any such Proceeding, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive jurisdiction of the courts of the
State of New York sitting in the County of New York, the court of the United
States of America for the Southern District of New York, and appellate courts
having jurisdiction of appeals from any of the foregoing, and agrees that all
claims in respect of any such Proceeding shall be heard and determined in such
New York State court or, to the extent permitted by law, in such Federal court;
(b) consents that any such Proceeding may and shall be brought in such courts
and waives any objection that it/he may now or thereafter have to the venue or
jurisdiction of any such Proceeding in any such court or that such Proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c) waives all right to trial by jury in any Proceeding (whether based on
contract, tort or otherwise) arising out of or relating to this Agreement, or
its/his performance under or the enforcement of this Agreement; (d) agrees that

 

15



--------------------------------------------------------------------------------

service of process in any such Proceeding may be effected by mailing a copy of
such process by registered or certified mail (or any substantially similar form
of mail), postage prepaid, to such party at its/his address as provided in
Section 15; and (e) agrees that nothing in this Agreement shall affect the right
to effect service of process in any other manner permitted by the laws of the
State of New York. The provisions of Section 10 that are intended to survive the
Employment Term shall remain in full force and effect for their respective
periods of duration; it being understood that the provisions of Section 10(d)
shall be perpetual.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

MARTHA STEWART LIVING OMNIMEDIA, INC. By:  

/s/ Lisa Gersh

Name:  

Lisa Gersh

Title:  

President

/s/ Daniel Taitz

Daniel M. Taitz

 

16



--------------------------------------------------------------------------------

Exhibit A

MARTHA STEWART LIVING OMNIMEDIA, INC.

OMNIBUS STOCK AND OPTION COMPENSATION PLAN

NOTICE OF STOCK OPTION GRANT

Optionee:

 

Daniel M. Taitz (“you” or “Executive”)

 

 

You have been granted an option (the “Option”) to purchase Common Stock of
Martha Stewart Living Omnimedia, Inc. (the “Company”), as follows:

 

  Date of Grant:   

            August 22, 2011

     Exercise Price Per Share:   

 

     Total Number of Shares:   

            100,000

     Total Exercise Price:   

 

     Type of Option:                     Incentive Stock Option     
        x         Nonstatutory Stock Option   Expiration Date:   
            August 21, 2021                                   Vesting Schedule:
   So long as your Service continues, the Shares underlying this Option shall
vest and become exercisable in accordance with the following schedule:     
33,334 of the Shares subject to this Option shall vest on August 22, 2013;     
33,333 of the Shares subject to this Option shall vest on August 22, 2014; and  
   33,333 of the Shares subject to this Option shall vest on August 22, 2015.  
   Notwithstanding the foregoing, (i) if your employment is terminated by the
Company without Cause (as defined below) or by you for Good Reason (as defined
below), in either case on or after August 22, 2012 and prior to the occurrence
of a Change in Control (as defined below), the

 

17



--------------------------------------------------------------------------------

     Shares subject to this Option that would otherwise have vested within
twelve months of the Date of Termination (as defined below) had you remained in
employment through such date shall immediately vest and become immediately
exercisable, and (ii) if your employment is terminated by the Company without
Cause or by you for Good Reason, in either case after the occurrence of a Change
in Control, the Shares subject to this Option that would otherwise have vested
within twenty-four months of the Date of Termination had you remained in
employment through such date shall immediately vest and become immediately
exercisable.      For purposes of this Option, “Cause” shall mean that the
Company has made a good faith determination that any of the following has
occurred:      (1) the continued failure by the Executive to substantially
perform his material duties to the Company (other than due to mental or physical
disability) after written notice specifying such failure and the manner in which
the Executive may rectify such failure in the future; provided, that in the case
of conduct above which is capable of being cured, the Executive shall have a
period of thirty (30) days after the Executive is provided with written notice
thereof in which to cure;      (2) the Executive has engaged in misconduct that
has resulted in material damage to the Company’s business or reputation;     
(3) the Executive’s conviction of, or entry of a plea of guilty or nolo
contendere with respect to, (A) a crime involving moral turpitude, fraud,
forgery, embezzlement or similar conduct, or (B) a felony crime;      (4) the
Executive has engaged in fraud against the Company or misappropriated Company
property (other than incidental property); or      (5) the Executive has
materially breached his employment agreement (“Employment Agreement”) with the
Company dated August 22, 2011 (the “Effective Date”); provided, that in the case
of a material breach which is capable of being cured, the Executive shall have a
period of thirty (30) days after the Executive is provided with written notice
thereof in which to cure.

 

18



--------------------------------------------------------------------------------

     For purposes of this Option, “Good Reason” shall mean the occurrence,
without the Executive’s express prior written consent, of any one or more of the
following:      (1) a material diminution by the Company in the Executive’s
overall authority, duties and responsibilities; provided that (x) this provision
shall not include a diminution in authority, duties and responsibilities solely
by virtue of the Company becoming private or being acquired and made part of a
larger entity, and (y) for the avoidance of doubt, removal of any of the
specific duties or responsibilities set forth in Section 2 above (e.g. removal
of responsibility for the area of technology) shall not in itself constitute a
material diminution in the Executive’s overall authority, duties and
responsibilities (however, for the avoidance of doubt, such removal may be taken
into account with other factors in order to determine whether there has been a
material diminution in the Executive’s overall authority, duties and
responsibilities);      (2) a material breach of the Employment Agreement by the
Company;      (3) a material change to the reporting structure set forth in
Section 2(a) of the Employment Agreement;      (4) the Company’s requiring the
Executive to be based at a location in excess of 35 miles from the location of
the Executive’s principal job location or office specified in Section 2(b),
except for required travel on the Company’s business to an extent substantially
consistent with the Executive’s position; or     

(5) a material reduction by the Company of the Executive’s Base Salary or
performance-based target bonus percentage, as the same shall be increased from
time to time;

 

provided that the foregoing events shall constitute Good Reason only if the
Company fails to cure such event within 30 days after receipt from Executive of
written notice of the event which constitutes Good Reason; and provided,
further, that “Good Reason” shall cease to exist for an event on the 30th day
following its occurrence unless the Executive has given the Company written
notice thereof prior to such date.

 

19



--------------------------------------------------------------------------------

     For purposes of this Option, a “Change in Control” shall mean:      (1) any
“person” (as such term is used in Sections 3(a)(9) and 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) or “group” (as such term
is used in Section 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as such term is used in Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of the Voting Stock of the Company; provided that this clause
(1) shall not apply with respect to a stockholder of the Company who
beneficially owns more than 50% of the Voting Stock of the Company on the
Effective Date;      (2) all or substantially all of the assets or business of
the Company are disposed of pursuant to a merger, consolidation or other
transaction unless, immediately after such transaction, the stockholders of the
Company immediately prior to the transaction own, directly or indirectly, in
substantially the same proportion as they owned the Voting Stock of the Company
prior to such transaction more than 50% of the Voting Stock of the company
surviving such transaction or succeeding to all or substantially all of the
assets or business of the Company or the ultimate parent company of such
surviving or successor company if such surviving or successor company is a
subsidiary of another entity (there being excluded from the number of shares
held by such stockholders, but not from the Voting Stock of the combined
company, any shares received by affiliates of such other company in exchange for
stock of such other company); provided that this clause (2) shall not apply if,
immediately after such transaction, a stockholder of the Company who
beneficially owns more than 50% of the Voting Stock of the Company on the
Effective Date owns, directly or indirectly, more than 50% of the Voting Stock
of the company surviving such transaction or succeeding to all or substantially
all of the assets or business of the Company or the ultimate parent company of
such surviving or successor company if such surviving or successor company is a
subsidiary of another entity;

 

20



--------------------------------------------------------------------------------

     (3) the Company adopts any plan of liquidation providing for the
distribution of all or substantially all of its assets if such plan of
liquidation will result in the winding-up of the business of the Company; or  
   (4) the consummation of any merger, consolidation or other similar corporate
transaction unless, immediately after such transaction, the stockholders of the
Company immediately prior to the transaction own, directly or indirectly, in
substantially the same proportion as they owned the Voting Stock of the Company
prior to such transaction more than 50% of the Voting Stock of the company
surviving such transaction or its ultimate parent company if such surviving
company is a subsidiary of another entity (there being excluded from the number
of shares held by such stockholders, but not from the Voting Stock of the
combined company, any shares received by affiliates of such other company in
exchange for stock of such other company); provided that this clause (4) shall
not apply if, immediately after such transaction, a stockholder of the Company
who beneficially owns more than 50% of the Voting Stock of the Company on the
Effective Date owns, directly or indirectly, more than 50% of the Voting Stock
of the company surviving such transaction or the ultimate parent company of such
surviving or successor company if such surviving company is a subsidiary of
another entity.      For purposes of this definition, “the Company” shall
include any entity that succeeds to all or substantially all of the business of
the Company; “Voting Stock” shall mean securities of any class or classes having
general voting power under ordinary circumstances, in the absence of
contingencies, to elect the directors of a corporation; and references to
ownership of “more than 50% of the Voting Stock” shall mean the ownership of
shares of Voting Stock that represent the right to exercise more than 50% of the
votes entitled to be cast in the election of directors of a corporation.     
For purposes of this Option, “Date of Termination” shall mean:      (1) if your
employment is terminated by the Company without Cause, the date on which a
notice indicating the specific termination provisions in the Employment

 

21



--------------------------------------------------------------------------------

     Agreement relied upon and setting forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of your employment
under that provision (“Notice of Termination”) is given or any later date set
forth in such Notice of Termination, and      (2) if your employment is
terminated by you for Good Reason, 30 days after the date of the Company’s
receipt of written notice from you of the event which constitutes Good Reason
(unless the Company has cured such event within such 30 day period).      Except
as otherwise provided above, in the event of the termination of your Service for
any reason, all unvested Options shall be immediately forfeited without
consideration.      Except as otherwise provided above, no Shares subject to
this Option shall vest or become exercisable upon a Change in Control (as such
term is defined in the Plan, the Employment Agreement, or otherwise).  
Termination Period:    You may exercise this Option for 3 months after
termination of your Service except as set forth in Section 4 of the Stock Option
Agreement and in no event may you exercise this Option after the Expiration
Date. You are responsible for keeping track of these exercise periods following
a termination of your Service for any reason. The Company will not provide
further notice of such periods.

Unless otherwise defined in this Notice of Stock Option Grant, the terms used
herein shall have the meanings assigned to them in the Martha Stewart Living
Omnimedia, Inc. Omnibus Stock and Option Compensation Plan (the “Plan”).

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the Plan and the Stock Option Agreement, all of which
are attached to, and made a part of, this document.

In addition, you agree and acknowledge that your rights to any Shares underlying
this Option will be earned only as you provide Service over time, that this
Option is not being granted to you as consideration for services you rendered to
the Company (or any Parent, Subsidiary, or Affiliate) prior to your Date of
Grant, and that nothing in this Notice of Stock Option Grant or the attached
documents confers upon you any right to continue your employment or consulting
relationship with the Company (or any Parent, Subsidiary, or Affiliate) for any
period of time, nor does it interfere in any way with your right or the
Company’s (or any Parent’s, Subsidiary’s, or Affiliate’s) right to terminate
that relationship at any time, for any reason, with or without cause.

 

22



--------------------------------------------------------------------------------

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one instrument.

 

OPTIONEE:      MARTHA STEWART LIVING OMNIMEDIA, INC.

 

     By:  

 

Signature       

 

     Title:  

 

Print Name       

 

23



--------------------------------------------------------------------------------

MARTHA STEWART LIVING OMNIMEDIA, INC.

OMNIBUS STOCK AND OPTION COMPENSATION PLAN

STOCK OPTION AGREEMENT

1. Grant of Option. Martha Stewart Living Omnimedia, Inc., a Delaware
corporation (the “Company”), hereby grants to the Optionee named in the Notice
of Stock Option Grant attached to this Stock Option Agreement (the “Optionee”),
an option (the “Option”) to purchase the total number of shares of Common Stock
(the “Shares”) set forth in the Notice of Stock Option Grant (the “Notice”), at
the exercise price per Share set forth in the Notice (the “Exercise Price”)
subject to the terms, definitions and provisions of the Company’s Omnibus Stock
and Option Compensation Plan (the “Plan”), which is incorporated in this Stock
Option Agreement (the “Agreement”) by reference. Unless otherwise defined in
this Agreement, the terms used in this Agreement shall have the meanings defined
in the Plan.

This Option is intended to be an Incentive Stock Option as defined in
Section 422 of the Code only to the extent so designated in the Notice, and to
the extent it is not so designated or to the extent this Option does not qualify
as an Incentive Stock Option, it is intended to be a Nonstatutory Stock Option.
Notwithstanding the foregoing, even if designated as an Incentive Stock Option,
if the Shares subject to this Option (and all other incentive stock options
granted to Optionee by the Company or any Parent or Subsidiary, including under
other plans of the Company) that first become exercisable in any calendar year
have an aggregate fair market value (determined for each Share as of the date of
grant of the option covering such Share) in excess of $100,000, the Shares in
excess of $100,000 shall be treated as subject to a Nonstatutory Stock Option in
accordance with applicable law.

2. Exercise of Option.

(a) Right to Exercise. This Option shall be exercisable during its term in
accordance with the Vesting Schedule, Termination Period and Expiration Date set
forth in the Notice, Section 4 below and with the applicable provisions of the
Plan. This Option may not be exercised for a fraction of a share.

(b) Method of Exercise.

(i) This Option shall be exercisable by execution and delivery of the Notice of
Exercise attached hereto as Exhibit A or of any other form of written notice
approved for such purpose by the Company which shall state Optionee’s election
to exercise this Option, the number of Shares in respect of which this Option is
being exercised, and such other representations and agreements as to the
holder’s investment intent with respect to such Shares as may be required by the
Company pursuant to the provisions of the Plan. Such written notice shall be
signed by Optionee and shall be delivered to the Company by such means as are
determined by the Committee in its discretion to constitute adequate delivery.
The written notice shall be accompanied by payment of the aggregate Exercise
Price for the purchased Shares.



--------------------------------------------------------------------------------

(ii) As a condition to the exercise of this Option and as further set forth in
Section 13 of the Plan, Optionee agrees to make adequate provision for federal,
state or other tax or withholding obligations, if any, which arise upon the
grant, vesting or exercise of this Option, or disposition of Shares, whether by
withholding, direct payment to the Company, or otherwise.

(iii) The Company is not obligated, and will have no liability for failure, to
issue or deliver any Shares upon exercise of this Option unless such issuance or
delivery would comply with all applicable laws, rules and regulations, with such
compliance determined by the Company in consultation with its legal counsel.
This Option may not be exercised until such time as the Plan has been approved
by the Company’s stockholders, or if the issuance of such Shares upon such
exercise or the method of payment of consideration for such Shares would
constitute a violation of any applicable laws, rules or regulations, including
any applicable U.S. federal or state securities laws or any other law or
regulation, including any rule under Part 221 of Title 12 of the Code of Federal
Regulations as promulgated by the Federal Reserve Board. As a condition to the
exercise of this Option, the Company may require Optionee to make any
representation and warranty to the Company as may be required by applicable
laws, rules or regulations. Assuming such compliance, for income tax purposes
the Shares shall be considered transferred to Optionee on the date on which this
Option is exercised with respect to such Shares.

(iv) Subject to compliance with all applicable laws, rules and regulations, this
Option shall be deemed to be exercised upon receipt by the Company of the
appropriate written notice of exercise accompanied by the Exercise Price and the
satisfaction of any applicable withholding obligations.

3. Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination of the following, at the election of Optionee:
(a) cash, (b) check, (c) Cashless Exercise, or (d) surrender of previously owned
Shares.

4. Termination of Relationship. Following the date of termination of Optionee’s
Service for any reason (the “Termination Date”), Optionee may exercise this
Option only as set forth in the Notice and this Section 4. If Optionee does not
exercise this Option within the Termination Period set forth in the Notice or
the termination periods set forth below, this Option shall terminate in its
entirety. In no event may this Option be exercised after the Expiration Date set
forth in the Notice. In the event of termination of Optionee’s Service other
than as a result of Optionee’s Disability, death or for Cause, Optionee may, to
the extent Optionee is vested in the Option Shares at the Termination Date,
exercise this Option during the Termination Period set forth in the Notice. In
the event of any other termination, Optionee may exercise this Option only as
described below:

(a) Termination upon Disability of Optionee. In the event of termination of
Optionee’s Service as a result of Optionee’s Disability, Optionee may, but only
within 12 months from the Termination Date, exercise this Option to the extent
Optionee is vested in the Option Shares.

 

2



--------------------------------------------------------------------------------

(b) Death of Optionee. In the event of the death of Optionee while in Service or
within 3 months following the termination of Optionee’s Service, this Option may
be exercised at any time within 12 months following the date of death by any
beneficiary properly designated by the Optionee or, if no such beneficiary
exists, by the Optionee’s estate or by a person who acquired the right to
exercise this Option by bequest or inheritance, but only to the extent Optionee
is vested in the Option Shares.

(c) Termination for Cause. In the event Optionee’s Service is terminated for
Cause, this Option shall terminate immediately upon such termination for Cause.
In the event Optionee’s employment or consulting relationship with the Company
is suspended pending investigation of whether such relationship shall be
terminated for Cause, all Optionee’s rights under this Option, including the
right to exercise this Option, shall be suspended during the investigation
period.

5. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution. The
designation of a beneficiary does not constitute a transfer. This Option may be
exercised during the lifetime of Optionee only by Optionee. The terms of this
Option shall be binding upon the executors, administrators, heirs, successors
and assigns of Optionee.

6. Authorization to Release Necessary Personal Information.

(a) Optionee hereby authorizes and directs Optionee’s employer to collect, use
and transfer in electronic or other form, any personal information (the “Data”)
regarding Optionee’s employment, the nature and amount of Optionee’s
compensation and the facts and conditions of Optionee’s participation in the
Plan (including, but not limited to, Optionee’s name, home address, telephone
number, date of birth, social security number (or any other social or national
identification number), salary, nationality, job title, number of shares held
and the details of all Awards or any other entitlement to Shares awarded,
cancelled, exercised, vested, unvested or outstanding) for the purpose of
implementing, administering and managing Optionee’s participation in the Plan.
Optionee understands that the Data may be transferred to the Company or any of
its Parent, Subsidiaries, or Affiliates, or to any third parties assisting in
the implementation, administration and management of the Plan, including any
requisite transfer to a broker or other third party assisting with the
administration of this Option under the Plan or with whom shares acquired
pursuant to this Option or cash from the sale of shares underlying this Option
may be deposited. Optionee acknowledges that recipients of the Data may be
located in different countries, and those countries may have data privacy laws
and protections different from those in the country of Optionee’s residence.
Furthermore, Optionee acknowledges and understand that the transfer of the Data
to the Company or any of its Parent, Subsidiaries, or Affiliates, or to any
third parties is necessary for Optionee’s participation in the Plan.

(b) Optionee may at any time withdraw the consents herein by contacting
Optionee’s local human resources representative in writing. Optionee further
acknowledges that withdrawal of consent may affect Optionee’s ability to
exercise or realize benefits from this Option, and Optionee’s ability to
participate in the Plan.

 

3



--------------------------------------------------------------------------------

7. No Entitlement or Claims for Compensation.

(a) Optionee’s rights, if any, in respect of or in connection with this Option
or any other Award is derived solely from the discretionary decision of the
Company to permit Optionee to participate in the Plan and to benefit from a
discretionary Award. By accepting this Option, Optionee expressly acknowledges
that there is no obligation on the part of the Company to continue the Plan
and/or grant any additional Awards to Optionee. This Option is not intended to
be compensation of a continuing or recurring nature, or part of Optionee’s
normal or expected compensation, and in no way represents any portion of a
Optionee’s salary, compensation, or other remuneration for purposes of pension
benefits, severance, redundancy, resignation or any other purpose.

(b) Neither the Plan nor this Option or any other Award granted under the Plan
shall be deemed to give Optionee a right to become or remain an Employee,
Consultant or director of the Company, a Parent, a Subsidiary, or an Affiliate.
The Company and its Parents and Subsidiaries and Affiliates reserve the right to
terminate Optionee’s Service at any time, with or without cause, and for any
reason, subject to applicable laws, the Company’s Articles of Incorporation and
Bylaws and a written employment agreement (if any), and Optionee shall be deemed
irrevocably to have waived any claim to damages or specific performance for
breach of contract or dismissal, compensation for loss of office, tort or
otherwise with respect to the Plan, this Option or any outstanding Award that is
forfeited and/or is terminated by its terms or to any future Award.

(c) Optionee acknowledges that he or she is voluntarily participating in the
Plan.

(d) The future value of the underlying Shares is unknown and cannot be predicted
with certainty. If the underlying Shares do not increase in value, the Option
will have no value. If Optionee exercises the Option and obtains Shares, the
value of the Shares acquired upon exercise may increase or decrease in value,
even below the Exercise Price.

8. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Option granted under and participation in
the Plan or future options that may be granted under the Plan by electronic
means or to request Optionee’s consent to participate in the Plan by electronic
means. Optionee hereby consents to receive such documents by electronic delivery
and, if requested, to agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

9. Translation. If this Agreement or any other document related to the Plan is
translated into a language other then English and if the translated version is
different from the English version, the English version will take precedence.

10. Effect of Agreement. Optionee acknowledges receipt of a copy of the Plan and
represents that he or she is familiar with the terms and provisions thereof (and
has had an opportunity to consult counsel regarding the Option terms), and
hereby accepts this Option and agrees to be bound by its contractual terms as
set forth herein and in the Plan. Optionee hereby

 

4



--------------------------------------------------------------------------------

agrees to accept as binding, conclusive and final all decisions and
interpretations of the Committee regarding any questions relating to this
Option. In the event of a conflict between the terms and provisions of the Plan
and the terms and provisions of the Notice and this Agreement, the Plan terms
and provisions shall prevail.

11. Miscellaneous.

(a) Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law.

(b) Entire Agreement; Enforcement of Rights. This Agreement, together with the
Notice and the Plan, sets forth the entire agreement and understanding of the
parties relating to the subject matter herein and therein and merges all prior
discussions between the parties. Except as contemplated under the Plan, no
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in writing signed or, if
permitted by the Company, electronically accepted, by the parties to this
Agreement. The failure by either party to enforce any rights under this
Agreement shall not be construed as a waiver of any rights of such party.

(c) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this Agreement shall be enforceable in accordance with its
terms.

(d) Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient when delivered personally or sent by
telegram or fax or 48 hours after being deposited in the mail, as certified or
registered mail, with postage prepaid, and addressed to the Company at its
principal corporate offices and to Optionee at the address maintained for
Optionee in the Company’s records.

(e) Successors and Assigns. The rights and benefits of this Agreement shall
inure to the benefit of, and be enforceable by the Company’s successors and
assigns. The rights and obligations of Optionee under this Agreement may not be
assigned without the prior written consent of the Company.

(f) Section 409A. The intent of the parties is that the Options under this
Agreement are exempt from Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A) and, accordingly, to the maximum extent permitted, all
provisions of this Agreement shall be construed in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A.

 

5



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF EXERCISE

 

To:    Martha Stewart Living Omnimedia, Inc. Attn:    Administrator of the
Omnibus Stock and Option Compensation Plan Subject:    Notice of Intention to
Exercise Stock Option

This Notice of Exercise constitutes official notice that the undersigned intends
to exercise Optionee’s option to purchase                 shares of Martha
Stewart Living Omnimedia, Inc. Common Stock, under and pursuant to the Company’s
Omnibus Stock and Option Compensation Plan (the “Plan”) and the Notice of Stock
Option Grant and Stock Option Agreement (the “Agreement”) dated
                    , as follows:

 

Number of Shares:   

 

   Exercise Price per Share:   

 

   Total Exercise Price:   

 

   Method of Payment of Exercise Price:   

 

  

The shares should be registered in the name (s) of:

 

                                                           and
                                                         .1

By signing below, I hereby agree to be bound by all of the terms and conditions
set forth in the Plan and the Agreement. If applicable, proof of my right to
purchase the shares pursuant to the Plan and the Agreement is enclosed.2

 

Dated:                     

    

 

    

 

(Signature)      (Signature)3

 

    

 

(Please Print Name)      (Please Print Name)

 

    

 

 

    

 

(Full Address)      (Full Address)

 

1 

If more than one name is listed, please specify whether the owners will hold the
shares as community property or as joint tenants with the right of survivorship.

2 

Applicable if someone other than the Optionee (e.g., a death beneficiary) is
exercising the stock option.

3 

Each person in whose name shares are to be registered must sign this Notice of
Exercise.

 

2



--------------------------------------------------------------------------------

Exhibit B

MARTHA STEWART LIVING OMNIMEDIA, INC.

OMNIBUS STOCK AND OPTION COMPENSATION PLAN

NOTICE OF STOCK OPTION GRANT

Optionee:

 

Daniel M. Taitz

 

 

 

 

 

You have been granted an option (the “Option”) to purchase Common Stock of
Martha Stewart Living Omnimedia, Inc. (the “Company”), as follows:

 

Date of Grant:           August 22, 2011         Exercise Price Per Share:   As
to the Shares subject to this Option that vest on Milestone 6 (as defined
below), $6.00; as to the Shares subject to this Option that vest on Milestone 8
(as defined below), $8.00; as to the Shares subject to this Option that vest on
Milestone 10 (as defined below), $10.00; and as to the Shares subject to this
Option that vest on Milestone 12 (as defined below), $12.00 Total Number of
Shares:               200,000             Total Exercise Price:   As to the
Shares subject to this Option that vest on Milestone 6 (as defined below),
$300,000; as to the Shares subject to this Option that vest on Milestone 8 (as
defined below), $400,000; as to the Shares subject to this Option that vest on
Milestone 10 (as defined below), $500,000; and as to the Shares subject to this
Option that vest on Milestone 12 (as defined below), $600,000 Type of Option:  
             Incentive Stock Option         x     Nonstatutory Stock Option
Expiration Date:               August 21, 2021             Vesting Schedule:  
So long as your Service continues, the Shares underlying this Option shall vest
and become exercisable in accordance with the following schedule:   (i) 50,000
of the Shares subject to this Option shall vest at such time as the trailing
average closing price of the Common Stock of the Company during any thirty (30)
consecutive days during the period beginning on August 22, 2011 and ending on
August 22, 2014 (the “Performance Period”) has been at least equal to six (6)
dollars (the “Milestone 6”);

 

3



--------------------------------------------------------------------------------

  (ii) 50,000 of the Shares subject to this Option shall vest at such time as
the trailing average closing price of the Common Stock of the Company during any
thirty (30) consecutive days during the Performance Period has been at least
equal to eight (8) dollars (the “Milestone 8”);   (iii) 50,000 of the Shares
subject to this Option shall vest at such time as the trailing average closing
price of the Common Stock of the Company during any thirty (30) consecutive days
during the Performance Period has been at least equal to ten (10) dollars (the
“Milestone 10”); and   (iv) 50,000 of the Shares subject to this Option shall
vest at such time as the trailing average closing price of the Common Stock of
the Company during any thirty (30) consecutive days during the Performance
Period has been at least equal to twelve (12) dollars (the “Milestone 12”).   If
some or all of the Shares subject to this Option referred to in sections (i),
(ii), (iii), and (iv) above do not vest in accordance with such sections, all of
such Shares subject to this Option that do not vest as of August 22, 2014 shall
be immediately forfeited and terminate without consideration.   In the event of
the termination of your Service for any reason, all unvested Options shall be
immediately forfeited without consideration.   No Shares subject to this Option
shall vest or become exercisable upon a Change in Control (as such term is
defined in the Plan or otherwise). Termination Period:   You may exercise this
Option for 3 months after termination of your Service except as set forth in
Section 4 of the Stock Option Agreement and in no event may you exercise this
Option after the Expiration Date. You are responsible for keeping track of these
exercise periods following a termination of your Service for any reason. The
Company will not provide further notice of such periods.

 

4



--------------------------------------------------------------------------------

Unless otherwise defined in this Notice of Stock Option Grant, the terms used
herein shall have the meanings assigned to them in the Martha Stewart Living
Omnimedia, Inc. Omnibus Stock and Option Compensation Plan (the “Plan”).

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the Plan and the Stock Option Agreement, all of which
are attached to, and made a part of, this document.

In addition, you agree and acknowledge that your rights to any Shares underlying
this Option will be earned only as you provide Service over time, that this
Option is not being granted to you as consideration for services you rendered to
the Company (or any Parent, Subsidiary, or Affiliate) prior to your Date of
Grant, and that nothing in this Notice of Stock Option Grant or the attached
documents confers upon you any right to continue your employment or consulting
relationship with the Company (or any Parent, Subsidiary, or Affiliate) for any
period of time, nor does it interfere in any way with your right or the
Company’s (or any Parent’s, Subsidiary’s, or Affiliate’s) right to terminate
that relationship at any time, for any reason, with or without cause.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one instrument.

 

OPTIONEE:     MARTHA STEWART LIVING OMNIMEDIA, INC.

 

    By:  

 

Signature      

 

    Title:  

 

Print Name      

 

5



--------------------------------------------------------------------------------

MARTHA STEWART LIVING OMNIMEDIA, INC.

OMNIBUS STOCK AND OPTION COMPENSATION PLAN

STOCK OPTION AGREEMENT

1. Grant of Option. Martha Stewart Living Omnimedia, Inc., a Delaware
corporation (the “Company”), hereby grants to the Optionee named in the Notice
of Stock Option Grant attached to this Stock Option Agreement (the “Optionee”),
an option (the “Option”) to purchase the total number of shares of Common Stock
(the “Shares”) set forth in the Notice of Stock Option Grant (the “Notice”), at
the exercise price per Share set forth in the Notice (the “Exercise Price”)
subject to the terms, definitions and provisions of the Company’s Omnibus Stock
and Option Compensation Plan (the “Plan”), which is incorporated in this Stock
Option Agreement (the “Agreement”) by reference. Unless otherwise defined in
this Agreement, the terms used in this Agreement shall have the meanings defined
in the Plan.

This Option is intended to be an Incentive Stock Option as defined in
Section 422 of the Code only to the extent so designated in the Notice, and to
the extent it is not so designated or to the extent this Option does not qualify
as an Incentive Stock Option, it is intended to be a Nonstatutory Stock Option.
Notwithstanding the foregoing, even if designated as an Incentive Stock Option,
if the Shares subject to this Option (and all other incentive stock options
granted to Optionee by the Company or any Parent or Subsidiary, including under
other plans of the Company) that first become exercisable in any calendar year
have an aggregate fair market value (determined for each Share as of the date of
grant of the option covering such Share) in excess of $100,000, the Shares in
excess of $100,000 shall be treated as subject to a Nonstatutory Stock Option in
accordance with applicable law.

2. Exercise of Option.

(a) Right to Exercise. This Option shall be exercisable during its term in
accordance with the Vesting Schedule, Termination Period and Expiration Date set
forth in the Notice, Section 4 below and with the applicable provisions of the
Plan. This Option may not be exercised for a fraction of a share.

(b) Method of Exercise.

(v) This Option shall be exercisable by execution and delivery of the Notice of
Exercise attached hereto as Exhibit A or of any other form of written notice
approved for such purpose by the Company which shall state Optionee’s election
to exercise this Option, the number of Shares in respect of which this Option is
being exercised, and such other representations and agreements as to the
holder’s investment intent with respect to such Shares as may be required by the
Company pursuant to the provisions of the Plan. Such written notice shall be
signed by Optionee and shall be delivered to the Company by such means as are
determined by the Committee in its discretion to constitute adequate delivery.
The written notice shall be accompanied by payment of the aggregate Exercise
Price for the purchased Shares.



--------------------------------------------------------------------------------

(vi) As a condition to the exercise of this Option and as further set forth in
Section 13 of the Plan, Optionee agrees to make adequate provision for federal,
state or other tax or withholding obligations, if any, which arise upon the
grant, vesting or exercise of this Option, or disposition of Shares, whether by
withholding, direct payment to the Company, or otherwise.

(vii) The Company is not obligated, and will have no liability for failure, to
issue or deliver any Shares upon exercise of this Option unless such issuance or
delivery would comply with all applicable laws, rules and regulations, with such
compliance determined by the Company in consultation with its legal counsel.
This Option may not be exercised until such time as the Plan has been approved
by the Company’s stockholders, or if the issuance of such Shares upon such
exercise or the method of payment of consideration for such Shares would
constitute a violation of any applicable laws, rules or regulations, including
any applicable U.S. federal or state securities laws or any other law or
regulation, including any rule under Part 221 of Title 12 of the Code of Federal
Regulations as promulgated by the Federal Reserve Board. As a condition to the
exercise of this Option, the Company may require Optionee to make any
representation and warranty to the Company as may be required by applicable
laws, rules or regulations. Assuming such compliance, for income tax purposes
the Shares shall be considered transferred to Optionee on the date on which this
Option is exercised with respect to such Shares.

(viii) Subject to compliance with all applicable laws, rules and regulations,
this Option shall be deemed to be exercised upon receipt by the Company of the
appropriate written notice of exercise accompanied by the Exercise Price and the
satisfaction of any applicable withholding obligations.

3. Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination of the following, at the election of Optionee:
(a) cash, (b) check, (c) Cashless Exercise, or (d) surrender of previously owned
Shares.

4. Termination of Relationship. Following the date of termination of Optionee’s
Service for any reason (the “Termination Date”), Optionee may exercise this
Option only as set forth in the Notice and this Section 4. If Optionee does not
exercise this Option within the Termination Period set forth in the Notice or
the termination periods set forth below, this Option shall terminate in its
entirety. In no event may this Option be exercised after the Expiration Date set
forth in the Notice. In the event of termination of Optionee’s Service other
than as a result of Optionee’s Disability, death or for Cause, Optionee may, to
the extent Optionee is vested in the Option Shares at the Termination Date,
exercise this Option during the Termination Period set forth in the Notice. In
the event of any other termination, Optionee may exercise this Option only as
described below:

(a) Termination upon Disability of Optionee. In the event of termination of
Optionee’s Service as a result of Optionee’s Disability, Optionee may, but only
within 12 months from the Termination Date, exercise this Option to the extent
Optionee is vested in the Option Shares.

 

2



--------------------------------------------------------------------------------

(b) Death of Optionee. In the event of the death of Optionee while in Service or
within 3 months following the termination of Optionee’s Service, this Option may
be exercised at any time within 12 months following the date of death by any
beneficiary properly designated by the Optionee or, if no such beneficiary
exists, by the Optionee’s estate or by a person who acquired the right to
exercise this Option by bequest or inheritance, but only to the extent Optionee
is vested in the Option Shares.

(c) Termination for Cause. In the event Optionee’s Service is terminated for
Cause, this Option shall terminate immediately upon such termination for Cause.
In the event Optionee’s employment or consulting relationship with the Company
is suspended pending investigation of whether such relationship shall be
terminated for Cause, all Optionee’s rights under this Option, including the
right to exercise this Option, shall be suspended during the investigation
period.

5. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution. The
designation of a beneficiary does not constitute a transfer. This Option may be
exercised during the lifetime of Optionee only by Optionee. The terms of this
Option shall be binding upon the executors, administrators, heirs, successors
and assigns of Optionee.

6. Authorization to Release Necessary Personal Information.

(a) Optionee hereby authorizes and directs Optionee’s employer to collect, use
and transfer in electronic or other form, any personal information (the “Data”)
regarding Optionee’s employment, the nature and amount of Optionee’s
compensation and the facts and conditions of Optionee’s participation in the
Plan (including, but not limited to, Optionee’s name, home address, telephone
number, date of birth, social security number (or any other social or national
identification number), salary, nationality, job title, number of shares held
and the details of all Awards or any other entitlement to Shares awarded,
cancelled, exercised, vested, unvested or outstanding) for the purpose of
implementing, administering and managing Optionee’s participation in the Plan.
Optionee understands that the Data may be transferred to the Company or any of
its Parent, Subsidiaries, or Affiliates, or to any third parties assisting in
the implementation, administration and management of the Plan, including any
requisite transfer to a broker or other third party assisting with the
administration of this Option under the Plan or with whom shares acquired
pursuant to this Option or cash from the sale of shares underlying this Option
may be deposited. Optionee acknowledges that recipients of the Data may be
located in different countries, and those countries may have data privacy laws
and protections different from those in the country of Optionee’s residence.
Furthermore, Optionee acknowledges and understand that the transfer of the Data
to the Company or any of its Parent, Subsidiaries, or Affiliates, or to any
third parties is necessary for Optionee’s participation in the Plan.

(b) Optionee may at any time withdraw the consents herein by contacting
Optionee’s local human resources representative in writing. Optionee further
acknowledges that withdrawal of consent may affect Optionee’s ability to
exercise or realize benefits from this Option, and Optionee’s ability to
participate in the Plan.

 

3



--------------------------------------------------------------------------------

7. No Entitlement or Claims for Compensation.

(a) Optionee’s rights, if any, in respect of or in connection with this Option
or any other Award is derived solely from the discretionary decision of the
Company to permit Optionee to participate in the Plan and to benefit from a
discretionary Award. By accepting this Option, Optionee expressly acknowledges
that there is no obligation on the part of the Company to continue the Plan
and/or grant any additional Awards to Optionee. This Option is not intended to
be compensation of a continuing or recurring nature, or part of Optionee’s
normal or expected compensation, and in no way represents any portion of a
Optionee’s salary, compensation, or other remuneration for purposes of pension
benefits, severance, redundancy, resignation or any other purpose.

(b) Neither the Plan nor this Option or any other Award granted under the Plan
shall be deemed to give Optionee a right to become or remain an Employee,
Consultant or director of the Company, a Parent, a Subsidiary, or an Affiliate.
The Company and its Parents and Subsidiaries and Affiliates reserve the right to
terminate Optionee’s Service at any time, with or without cause, and for any
reason, subject to applicable laws, the Company’s Articles of Incorporation and
Bylaws and a written employment agreement (if any), and Optionee shall be deemed
irrevocably to have waived any claim to damages or specific performance for
breach of contract or dismissal, compensation for loss of office, tort or
otherwise with respect to the Plan, this Option or any outstanding Award that is
forfeited and/or is terminated by its terms or to any future Award.

(c) Optionee acknowledges that he or she is voluntarily participating in the
Plan.

(d) The future value of the underlying Shares is unknown and cannot be predicted
with certainty. If the underlying Shares do not increase in value, the Option
will have no value. If Optionee exercises the Option and obtains Shares, the
value of the Shares acquired upon exercise may increase or decrease in value,
even below the Exercise Price.

8. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Option granted under and participation in
the Plan or future options that may be granted under the Plan by electronic
means or to request Optionee’s consent to participate in the Plan by electronic
means. Optionee hereby consents to receive such documents by electronic delivery
and, if requested, to agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

9. Translation. If this Agreement or any other document related to the Plan is
translated into a language other then English and if the translated version is
different from the English version, the English version will take precedence.

10. Effect of Agreement. Optionee acknowledges receipt of a copy of the Plan and
represents that he or she is familiar with the terms and provisions thereof (and
has had an opportunity to consult counsel regarding the Option terms), and
hereby accepts this Option and agrees to be bound by its contractual terms as
set forth herein and in the Plan. Optionee hereby

 

4



--------------------------------------------------------------------------------

agrees to accept as binding, conclusive and final all decisions and
interpretations of the Committee regarding any questions relating to this
Option. In the event of a conflict between the terms and provisions of the Plan
and the terms and provisions of the Notice and this Agreement, the Plan terms
and provisions shall prevail.

11. Miscellaneous.

(a) Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law.

(b) Entire Agreement; Enforcement of Rights. This Agreement, together with the
Notice and the Plan, sets forth the entire agreement and understanding of the
parties relating to the subject matter herein and therein and merges all prior
discussions between the parties. Except as contemplated under the Plan, no
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in writing signed or, if
permitted by the Company, electronically accepted, by the parties to this
Agreement. The failure by either party to enforce any rights under this
Agreement shall not be construed as a waiver of any rights of such party.

(c) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this Agreement shall be enforceable in accordance with its
terms.

(d) Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient when delivered personally or sent by
telegram or fax or 48 hours after being deposited in the mail, as certified or
registered mail, with postage prepaid, and addressed to the Company at its
principal corporate offices and to Optionee at the address maintained for
Optionee in the Company’s records.

(e) Successors and Assigns. The rights and benefits of this Agreement shall
inure to the benefit of, and be enforceable by the Company’s successors and
assigns. The rights and obligations of Optionee under this Agreement may not be
assigned without the prior written consent of the Company.

(f) Section 409A. The intent of the parties is that the Options under this
Agreement are exempt from Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A) and, accordingly, to the maximum extent permitted, all
provisions of this Agreement shall be construed in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A.

 

5



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF EXERCISE

 

To:      Martha Stewart Living Omnimedia, Inc. Attn:      Administrator of the
Omnibus Stock and Option Compensation Plan Subject:      Notice of Intention to
Exercise Stock Option

This Notice of Exercise constitutes official notice that the undersigned intends
to exercise Optionee’s option to purchase             shares of Martha Stewart
Living Omnimedia, Inc. Common Stock, under and pursuant to the Company’s Omnibus
Stock and Option Compensation Plan (the “Plan”) and the Notice of Stock Option
Grant and Stock Option Agreement (the “Agreement”) dated             , as
follows:

 

Number of Shares:  

 

  Exercise Price per Share:  

 

  Total Exercise Price:  

 

  Method of Payment of Exercise Price:  

 

  The shares should be registered in the name (s) of:  

 

                                                                       
          and                              
                                                    .4

By signing below, I hereby agree to be bound by all of the terms and conditions
set forth in the Plan and the Agreement. If applicable, proof of my right to
purchase the shares pursuant to the Plan and the Agreement is enclosed.5

Dated:                     

 

 

   

 

(Signature)     (Signature)6

 

   

 

(Please Print Name)     (Please Print Name)

 

   

 

 

   

 

(Full Address)     (Full Address)

 

 

4 

If more than one name is listed, please specify whether the owners will hold the
shares as community property or as joint tenants with the right of survivorship.

5 

Applicable if someone other than the Optionee (e.g., a death beneficiary) is
exercising the stock option.

6 

Each person in whose name shares are to be registered must sign this Notice of
Exercise.



--------------------------------------------------------------------------------

Exhibit C

MARTHA STEWART LIVING OMNIMEDIA, INC.

OMNIBUS STOCK AND OPTION COMPENSATION PLAN

RESTRICTED STOCK UNIT AGREEMENT

This Restricted Stock Unit Agreement (the “Agreement”) is made and entered into
as of August 22, 2011 by and between Martha Stewart Living Omnimedia, Inc., a
Delaware corporation (the “Company”), and Daniel M. Taitz (“you” or “Executive”)
pursuant to the Martha Stewart Living Omnimedia, Inc. Omnibus Stock and Option
Compensation Plan (the “Plan”). To the extent any capitalized terms used in this
Agreement are not defined, they shall have the meaning ascribed to them in the
Plan, which is attached to, and made a part of, this Agreement. In the event of
a conflict between the terms and provisions of the Plan and the terms and
provisions of this Agreement, the Plan terms and provisions shall prevail.

In consideration of the mutual agreements herein contained and intending to be
legally bound hereby, the parties agree as follows:

1. Restricted Stock Units. Pursuant to the Plan, the Company hereby grants to
you, and you hereby accept from the Company, 50,000 stock units, each of which
is a bookkeeping entry representing the equivalent in value of one (1) Share
(the “Restricted Stock Units”), on the terms and conditions set forth herein and
in the Plan.

2. Vesting of Restricted Stock Units.

(a) So long as your Service continues, the Restricted Stock Units shall vest in
accordance with the following schedule (each date specified being a “Vesting
Date”):

 

  •  

16,667 Restricted Stock Units shall vest on August 22, 2013;

 

  •  

16,667 Restricted Stock Units shall vest on August 22, 2014; and

 

  •  

16,666 Restricted Stock Units shall vest on August 22, 2015.

(b) Notwithstanding the foregoing, (i) if your employment is terminated by the
Company without Cause (as defined below) or by you for Good Reason (as defined
below), in either case on or after August 22, 2012 and prior to the occurrence
of a Change in Control (as defined below), the Restricted Stock Units that would
otherwise have vested within twelve months of the Date of Termination (as
defined below) had you remained in employment through such date shall
immediately vest on the date of your “separation from service” as defined in
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
and (ii) if your employment is terminated by the Company without Cause or by you
for Good Reason, in either case after the occurrence of a Change in Control, the
Restricted Stock Units that would otherwise have vested within twenty-four
months of the Date of Termination had you remained in employment through such
date shall immediately vest on the date of your “separation from service” as
defined in Section 409A.

 

2



--------------------------------------------------------------------------------

(c) For purposes of this Agreement, “Cause” shall mean that the Company has made
a good faith determination that any of the following has occurred:

(i) the continued failure by the Executive to substantially perform his material
duties to the Company (other than due to mental or physical disability) after
written notice specifying such failure and the manner in which the Executive may
rectify such failure in the future; provided, that in the case of conduct above
which is capable of being cured, the Executive shall have a period of thirty
(30) days after the Executive is provided with written notice thereof in which
to cure;

(ii) the Executive has engaged in misconduct that has resulted in material
damage to the Company’s business or reputation;

(iii) the Executive’s conviction of, or entry of a plea of guilty or nolo
contendere with respect to, (A) a crime involving moral turpitude, fraud,
forgery, embezzlement or similar conduct, or (B) a felony crime;

(iv) the Executive has engaged in fraud against the Company or misappropriated
Company property (other than incidental property); or

(v) the Executive has materially breached his employment agreement (“Employment
Agreement”) with the Company dated August 22, 2011 (the “Effective Date”);
provided, that in the case of a material breach which is capable of being cured,
the Executive shall have a period of thirty (30) days after the Executive is
provided with written notice thereof in which to cure.

(d) For purposes of this Agreement, “Good Reason” shall mean the occurrence,
without the Executive’s express prior written consent, of any one or more of the
following:

(i) a material diminution by the Company in the Executive’s overall authority,
duties and responsibilities; provided that (x) this provision shall not include
a diminution in authority, duties and responsibilities solely by virtue of the
Company becoming private or being acquired and made part of a larger entity, and
(y) for the avoidance of doubt, removal of any of the specific duties or
responsibilities set forth in Section 2 above (e.g. removal of responsibility
for the area of technology) shall not in itself constitute a material diminution
in the Executive’s overall authority, duties and responsibilities (however, for
the avoidance of doubt, such removal may be taken into account with other
factors in order to determine whether there has been a material diminution in
the Executive’s overall authority, duties and responsibilities);

(ii) a material breach of the Employment Agreement by the Company;

(iii) a material change to the reporting structure set forth in Section 2(a) of
the Employment Agreement;

 

3



--------------------------------------------------------------------------------

(iv) the Company’s requiring the Executive to be based at a location in excess
of 35 miles from the location of the Executive’s principal job location or
office specified in Section 2(b), except for required travel on the Company’s
business to an extent substantially consistent with the Executive’s position; or

(v) a material reduction by the Company of the Executive’s Base Salary or
performance-based target bonus percentage, as the same shall be increased from
time to time;

provided that the foregoing events shall constitute Good Reason only if the
Company fails to cure such event within 30 days after receipt from Executive of
written notice of the event which constitutes Good Reason; and provided,
further, that “Good Reason” shall cease to exist for an event on the 30th day
following its occurrence unless the Executive has given the Company written
notice thereof prior to such date.

(e) For purposes of this Agreement, a “Change in Control” shall mean:

(i) any “person” (as such term is used in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) or “group” (as
such term is used in Section 14(d)(2) of the Exchange Act) is or becomes a
“beneficial owner” (as such term is used in Rule 13d-3 promulgated under the
Exchange Act) of 50% or more of the Voting Stock of the Company; provided that
this clause (1) shall not apply with respect to a stockholder of the Company who
beneficially owns more than 50% of the Voting Stock of the Company on the
Effective Date;

(ii) all or substantially all of the assets or business of the Company are
disposed of pursuant to a merger, consolidation or other transaction unless,
immediately after such transaction, the stockholders of the Company immediately
prior to the transaction own, directly or indirectly, in substantially the same
proportion as they owned the Voting Stock of the Company prior to such
transaction more than 50% of the Voting Stock of the company surviving such
transaction or succeeding to all or substantially all of the assets or business
of the Company or the ultimate parent company of such surviving or successor
company if such surviving or successor company is a subsidiary of another entity
(there being excluded from the number of shares held by such stockholders, but
not from the Voting Stock of the combined company, any shares received by
affiliates of such other company in exchange for stock of such other company);
provided that this clause (2) shall not apply if, immediately after such
transaction, a stockholder of the Company who beneficially owns more than 50% of
the Voting Stock of the Company on the Effective Date owns, directly or
indirectly, more than 50% of the Voting Stock of the company surviving such
transaction or succeeding to all or substantially all of the assets or business
of the Company or the ultimate parent company of such surviving or successor
company if such surviving or successor company is a subsidiary of another
entity;

(iii) the Company adopts any plan of liquidation providing for the distribution
of all or substantially all of its assets if such plan of liquidation will
result in the winding-up of the business of the Company; or

 

4



--------------------------------------------------------------------------------

(iv) the consummation of any merger, consolidation or other similar corporate
transaction unless, immediately after such transaction, the stockholders of the
Company immediately prior to the transaction own, directly or indirectly, in
substantially the same proportion as they owned the Voting Stock of the Company
prior to such transaction more than 50% of the Voting Stock of the company
surviving such transaction or its ultimate parent company if such surviving
company is a subsidiary of another entity (there being excluded from the number
of shares held by such stockholders, but not from the Voting Stock of the
combined company, any shares received by affiliates of such other company in
exchange for stock of such other company); provided that this clause (iv) shall
not apply if, immediately after such transaction, a stockholder of the Company
who beneficially owns more than 50% of the Voting Stock of the Company on the
Effective Date owns, directly or indirectly, more than 50% of the Voting Stock
of the company surviving such transaction or the ultimate parent company of such
surviving or successor company if such surviving company is a subsidiary of
another entity.

For purposes of this definition, “the Company” shall include any entity that
succeeds to all or substantially all of the business of the Company; “Voting
Stock” shall mean securities of any class or classes having general voting power
under ordinary circumstances, in the absence of contingencies, to elect the
directors of a corporation; and references to ownership of “more than 50% of the
Voting Stock” shall mean the ownership of shares of Voting Stock that represent
the right to exercise more than 50% of the votes entitled to be cast in the
election of directors of a corporation.

(f) For purposes of this Agreement, “Date of Termination” shall mean:

(i) if your employment is terminated by the Company without Cause, the date on
which a notice indicating the specific termination provisions in the Employment
Agreement relied upon and setting forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of your employment
under that provision (“Notice of Termination”) is given or any later date set
forth in such Notice of Termination, and

(ii) if your employment is terminated by you for Good Reason, 30 days after the
date of the Company’s receipt of written notice from you of the event which
constitutes Good Reason (unless the Company has cured such event within such 30
day period).

(g) Except as otherwise provided above, no Restricted Stock Units shall vest or
become exercisable upon a Change in Control (as such term is defined in the
Plan, the Employment Agreement, or otherwise).

(h) Payments, if any, shall be made as soon as practicable after the applicable
Vesting Date, but in any event no later than 30 days following the Vesting Date.

3. Termination of Service. Except as set forth in Section 2 above, in the event
of the termination of your Service for any reason, all unvested Restricted Stock
Units shall be immediately forfeited without consideration.

4. Settlement of Restricted Stock Units. Restricted Stock Units shall be settled
in Shares, provided that the Company shall have no obligation to issue Shares
pursuant to this Agreement unless and until such issuance otherwise complies
with all applicable law. Prior to the time the Restricted Stock Units are
settled, you will have no rights other than those of a general creditor of the
Company. Restricted Stock Units represent an unfunded and unsecured obligation
of the Company.

 

5



--------------------------------------------------------------------------------

5. Withholding Taxes. You agree to make arrangements satisfactory to the Company
for the satisfaction of any applicable tax obligations that arise in connection
with the Restricted Stock Units which, at the sole discretion of the Committee,
may include (i) having the Company withhold Shares from the settlement of the
Restricted Stock Units, or (ii) any other arrangement approved by the Company,
in either case, equal in value to the amount necessary to satisfy any such tax
obligations. Absent any arrangements to the contrary, the Company may withhold
Shares from the settlement of the Restricted Stock Units to satisfy the
applicable tax withholding obligations hereunder.

6. Tax Advice. You represent, warrant and acknowledge that the Company has made
no warranties or representations to you with respect to the income tax
consequences of the transactions contemplated by this Agreement, and you are in
no manner relying on the Company or the Company’s representatives for an
assessment of such tax consequences. YOU UNDERSTAND THAT THE TAX LAWS AND
REGULATIONS ARE SUBJECT TO CHANGE. YOU SHOULD CONSULT YOUR OWN TAX ADVISOR
REGARDING ANY RESTRICTED STOCK UNITS. NOTHING STATED HEREIN IS INTENDED OR
WRITTEN TO BE USED, AND CANNOT BE USED, FOR THE PURPOSE OF AVOIDING TAXPAYER
PENALTIES.

7. Non-Transferability of Restricted Stock Units. The Restricted Stock Units
shall not be transferable other than by will or the laws of descent and
distribution. The designation of a beneficiary or entry into a will or similar
arrangement does not constitute a transfer. The terms of this Agreement shall be
binding upon your executors, administrators, heirs, successors and assigns.

8. Restriction on Transfer. Regardless of whether the transfer or issuance of
the Shares to be issued pursuant to the Restricted Stock Units have been
registered under the Securities Act or have been registered or qualified under
the securities laws of any state, the Company may impose additional restrictions
upon the sale, pledge, or other transfer of the Shares (including the placement
of appropriate legends on stock certificates, if any, and the issuance of
stop-transfer instructions to the Company’s transfer agent) if, in the judgment
of the Company and the Company’s counsel, such restrictions are necessary in
order to achieve compliance with the provisions of the Securities Act, the
securities laws of any state, or any other law.

9. Stock Certificate Restrictive Legends. Stock certificates evidencing the
Shares issued pursuant to the Restricted Stock Units, if any, may bear such
restrictive legends as the Company and the Company’s counsel deem necessary
under applicable law or pursuant to this Agreement.

10. Representations, Warranties, Covenants, and Acknowledgments. You hereby
agree that in the event the Company and the Company’s counsel deem it necessary
or advisable in the exercise of their discretion, the transfer or issuance of
the Shares issued pursuant to the Restricted Stock Units may be conditioned upon
you making certain representations, warranties, and acknowledgments relating to
compliance with applicable securities laws.

 

6



--------------------------------------------------------------------------------

11. Voting and Other Rights. Subject to the terms of this Agreement, you shall
not have any voting rights or any other rights and privileges of a stockholder
of the Company unless and until the Restricted Stock Units are settled.

12. Authorization to Release Necessary Personal Information. You hereby
authorize and direct your employer to collect, use and transfer in electronic or
other form, any personal information (the “Data”) regarding your employment, the
nature and amount of your compensation and the facts and conditions of your
participation in the Plan (including, but not limited to, your name, home
address, telephone number, date of birth, social security number (or any other
social or national identification number), salary, nationality, job title,
number of shares held and the details of all Awards or any other entitlement to
shares awarded, cancelled, exercised, vested, unvested or outstanding) for the
purpose of implementing, administering and managing your participation in the
Plan. You understand that the Data may be transferred to the Company or any of
its Parent, Subsidiaries, or Affiliates, or to any third parties assisting in
the implementation, administration and management of the Plan, including any
requisite transfer to a broker or other third party assisting with the
administration of this Restricted Stock Unit under the Plan or with whom shares
acquired pursuant to this Restricted Stock Unit or cash from the sale of such
shares may be deposited. You acknowledge that recipients of the Data may be
located in different countries, and those countries may have data privacy laws
and protections different from those in the country of your residence.
Furthermore, you acknowledge and understand that the transfer of the Data to the
Company or any of its Parent, Subsidiaries, or Affiliates, or to any third
parties is necessary for your participation in the Plan. You may at any time
withdraw the consents herein by contacting your local human resources
representative in writing. You further acknowledge that withdrawal of consent
may affect your ability to realize benefits from this Restricted Stock Unit, and
your ability to participate in the Plan.

13. No Entitlement or Claims for Compensation.

(a) Your rights, if any, in respect of or in connection with this Restricted
Stock Unit or any other Award is derived solely from the discretionary decision
of the Company to permit you to participate in the Plan and to benefit from a
discretionary Award. By accepting this Restricted Stock Unit, you expressly
acknowledge that there is no obligation on the part of the Company to continue
the Plan and/or grant any additional Awards to you. This Restricted Stock Unit
is not intended to be compensation of a continuing or recurring nature, or part
of your normal or expected compensation, and in no way represents any portion of
a your salary, compensation, or other remuneration for purposes of pension
benefits, severance, redundancy, resignation or any other purpose.

(b) Neither the Plan nor this Restricted Stock Unit or any other Award granted
under the Plan shall be deemed to give you a right to become or remain an
Employee, Consultant or director of the Company, a Parent, a Subsidiary, or an
Affiliate. The Company and its Parents and Subsidiaries and Affiliates reserve
the right to terminate your Service at any time, with or without cause, and for
any reason, subject to applicable laws, the Company’s Articles of Incorporation
and Bylaws and a written employment agreement (if any), and you shall be

 

7



--------------------------------------------------------------------------------

deemed irrevocably to have waived any claim to damages or specific performance
for breach of contract or dismissal, compensation for loss of office, tort or
otherwise with respect to the Plan, this Restricted Stock Unit or any
outstanding Award that is forfeited and/or is terminated by its terms or to any
future Award.

14. Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient when delivered personally or sent by
telegram or fax or forty-eight (48) hours after being deposited in the mail, as
certified or registered mail, with postage prepaid, and addressed to the Company
at its principal corporate offices and to you at the address maintained for you
in the Company’s records.

15. Entire Agreement; Enforcement of Rights. This Agreement, together with the
Plan, sets forth the entire agreement and understanding of the parties relating
to the subject matter herein and therein and merges all prior discussions
between the parties. Except as contemplated under the Plan, no modification of
or amendment to this Agreement, nor any waiver of any rights under this
Agreement, shall be effective unless in writing signed by the parties to this
Agreement. The failure by either party to enforce any rights under this
Agreement shall not be construed as a waiver of any rights of such party.

16. Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law.

17. Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this Agreement shall be enforceable in accordance with its
terms.

18. Successors and Assigns. The rights and benefits of this Agreement shall
inure to the benefit of, and be enforceable by the Company’s successors and
assigns. The rights and obligations of you under this Agreement may not be
assigned without the prior written consent of the Company.

19. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to this Restricted Stock Unit under the Plan and
participation in the Plan or future Awards that may be granted under the Plan by
electronic means or to request your consent to participate in the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

20. Language. If you have received this Agreement or any other document related
to the Plan translated into a language other than English and if the translated
version is different than the English version, the English version will control.

 

8



--------------------------------------------------------------------------------

21. Acceptance of Agreement. You must expressly accept the terms and conditions
of your Restricted Stock Unit as set forth in this Agreement by signing and
returning this Agreement to the Company within 90 days after the Company sends
this Agreement to you. If you do not accept your Restricted Stock Unit in the
manner instructed by the Company, your Restricted Stock Unit will be subject to
cancellation.

22. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

23. Section 409A.

(a) The intent of the parties is that the Restricted Stock Units and payments
under this Agreement either comply with or are exempt from Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) and, accordingly, to
the maximum extent permitted, all provisions of this Agreement shall be
construed in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A.

(b) If you are deemed on the date of your “separation from service” with the
Company to be a “specified employee,” each within the meaning of
Section 409A(a)(2)(B) of the Code, then with regard to any payment under this
Agreement that is considered “deferred compensation” under Section 409A the
timing of which depends on your separation from service, such payment shall not
be made prior to the earlier of (i) the expiration of the six-month period
measured from the date of your separation from service, or (ii) the date of your
death, if and to the extent such six-month delay is required to comply with
Section 409A(a)(2)(B). In such event, on or promptly after the first business
day following the six-month delay period, all payments delayed pursuant to this
Section 23 shall be paid or reimbursed to you in a lump sum, and any remaining
payments due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein.

(c) Each separate payment hereunder shall be treated as a separate payment to
the maximum extent permissible under Section 409A.

*        *        *         *

(Signature Page Follows)

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on this     
day of         , 201  .

 

MARTHA STEWART LIVING OMNIMEDIA, INC. By:  

 

  (Signature) Name:  

 

Title:  

 

 

RECIPIENT:  

 

By:  

 

  (Signature)

Address:  

 

 

Telephone Number:  

 

E-mail Address:  

 

 

10



--------------------------------------------------------------------------------

Exhibit D

MARTHA STEWART LIVING OMNIMEDIA, INC.

OMNIBUS STOCK AND OPTION COMPENSATION PLAN

NOTICE OF STOCK OPTION GRANT

 

Optionee: Daniel M. Taitz                                                    

                                       

You have been granted an option (the “Option”) to purchase Common Stock of
Martha Stewart Living Omnimedia, Inc. (the “Company”), as follows:

 

Date of Grant:            August 22, 2011         Exercise Price Per Share:   
As to the Shares subject to this Option that vest on Milestone 6 (as defined
below), $6.00; as to the Shares subject to this Option that vest on Milestone 8
(as defined below), $8.00; as to the Shares subject to this Option that vest on
Milestone 10 (as defined below), $10.00; and as to the Shares subject to this
Option that vest on Milestone 12 (as defined below), $12.00 Total Number of
Shares:            200,000         Total Exercise Price:    As to the Shares
subject to this Option that vest on Milestone 6 (as defined below), $300,000; as
to the Shares subject to this Option that vest on Milestone 8 (as defined
below), $400,000; as to the Shares subject to this Option that vest on Milestone
10 (as defined below), $500,000; and as to the Shares subject to this Option
that vest on Milestone 12 (as defined below), $600,000 Type of Option:   
             Incentive Stock Option        x     Nonstatutory Stock Option
Expiration Date:            August 21, 2021         Vesting Schedule:    So long
as your Service continues, the Shares underlying this Option shall vest and
become exercisable in accordance with the following schedule:    (i) 50,000 of
the Shares subject to this Option shall vest at such time as the trailing
average closing price of the Common Stock of the Company during any thirty (30)
consecutive days during the period beginning on August 22, 2011 and ending on
August 22, 2014 (the “Performance Period”) has been at least equal to six (6)
dollars (the “Milestone 6”);

 

11



--------------------------------------------------------------------------------

   (ii) 50,000 of the Shares subject to this Option shall vest at such time as
the trailing average closing price of the Common Stock of the Company during any
thirty (30) consecutive days during the Performance Period has been at least
equal to eight (8) dollars (the “Milestone 8”);    (iii) 50,000 of the Shares
subject to this Option shall vest at such time as the trailing average closing
price of the Common Stock of the Company during any thirty (30) consecutive days
during the Performance Period has been at least equal to ten (10) dollars (the
“Milestone 10”); and    (iv) 50,000 of the Shares subject to this Option shall
vest at such time as the trailing average closing price of the Common Stock of
the Company during any thirty (30) consecutive days during the Performance
Period has been at least equal to twelve (12) dollars (the “Milestone 12”).   
If some or all of the Shares subject to this Option referred to in sections (i),
(ii), (iii), and (iv) above do not vest in accordance with such sections, all of
such Shares subject to this Option that do not vest as of August 22, 2014 shall
be immediately forfeited and terminate without consideration.    In the event of
the termination of your Service for any reason, all unvested Options shall be
immediately forfeited without consideration.    No Shares subject to this Option
shall vest or become exercisable upon a Change in Control (as such term is
defined in the Plan or otherwise). Termination Period:    You may exercise this
Option for 3 months after termination of your Service except as set forth in
Section 4 of the Stock Option Agreement and in no event may you exercise this
Option after the Expiration Date. You are responsible for keeping track of these
exercise periods following a termination of your Service for any reason.

 

12



--------------------------------------------------------------------------------

   The Company will not provide further notice of such periods.

Unless otherwise defined in this Notice of Stock Option Grant, the terms used
herein shall have the meanings assigned to them in the Martha Stewart Living
Omnimedia, Inc. Omnibus Stock and Option Compensation Plan (the “Plan”).

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the Plan and the Stock Option Agreement, all of which
are attached to, and made a part of, this document.

In addition, you agree and acknowledge that your rights to any Shares underlying
this Option will be earned only as you provide Service over time, that this
Option is not being granted to you as consideration for services you rendered to
the Company (or any Parent, Subsidiary, or Affiliate) prior to your Date of
Grant, and that nothing in this Notice of Stock Option Grant or the attached
documents confers upon you any right to continue your employment or consulting
relationship with the Company (or any Parent, Subsidiary, or Affiliate) for any
period of time, nor does it interfere in any way with your right or the
Company’s (or any Parent’s, Subsidiary’s, or Affiliate’s) right to terminate
that relationship at any time, for any reason, with or without cause.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one instrument.

 

OPTIONEE:     MARTHA STEWART LIVING OMNIMEDIA, INC.

 

    By:  

 

Signature      

 

    Title:  

 

Print Name      

 

13



--------------------------------------------------------------------------------

MARTHA STEWART LIVING OMNIMEDIA, INC.

OMNIBUS STOCK AND OPTION COMPENSATION PLAN

STOCK OPTION AGREEMENT

1. Grant of Option. Martha Stewart Living Omnimedia, Inc., a Delaware
corporation (the “Company”), hereby grants to the Optionee named in the Notice
of Stock Option Grant attached to this Stock Option Agreement (the “Optionee”),
an option (the “Option”) to purchase the total number of shares of Common Stock
(the “Shares”) set forth in the Notice of Stock Option Grant (the “Notice”), at
the exercise price per Share set forth in the Notice (the “Exercise Price”)
subject to the terms, definitions and provisions of the Company’s Omnibus Stock
and Option Compensation Plan (the “Plan”), which is incorporated in this Stock
Option Agreement (the “Agreement”) by reference. Unless otherwise defined in
this Agreement, the terms used in this Agreement shall have the meanings defined
in the Plan.

This Option is intended to be an Incentive Stock Option as defined in
Section 422 of the Code only to the extent so designated in the Notice, and to
the extent it is not so designated or to the extent this Option does not qualify
as an Incentive Stock Option, it is intended to be a Nonstatutory Stock Option.
Notwithstanding the foregoing, even if designated as an Incentive Stock Option,
if the Shares subject to this Option (and all other incentive stock options
granted to Optionee by the Company or any Parent or Subsidiary, including under
other plans of the Company) that first become exercisable in any calendar year
have an aggregate fair market value (determined for each Share as of the date of
grant of the option covering such Share) in excess of $100,000, the Shares in
excess of $100,000 shall be treated as subject to a Nonstatutory Stock Option in
accordance with applicable law.

2. Exercise of Option.

(a) Right to Exercise. This Option shall be exercisable during its term in
accordance with the Vesting Schedule, Termination Period and Expiration Date set
forth in the Notice, Section 4 below and with the applicable provisions of the
Plan. This Option may not be exercised for a fraction of a share.

(b) Method of Exercise.

(ix) This Option shall be exercisable by execution and delivery of the Notice of
Exercise attached hereto as Exhibit A or of any other form of written notice
approved for such purpose by the Company which shall state Optionee’s election
to exercise this Option, the number of Shares in respect of which this Option is
being exercised, and such other representations and agreements as to the
holder’s investment intent with respect to such Shares as may be required by the
Company pursuant to the provisions of the Plan. Such written notice shall be
signed by Optionee and shall be delivered to the Company by such means as are
determined by the Committee in its discretion to constitute adequate delivery.
The written notice shall be accompanied by payment of the aggregate Exercise
Price for the purchased Shares.



--------------------------------------------------------------------------------

(x) As a condition to the exercise of this Option and as further set forth in
Section 13 of the Plan, Optionee agrees to make adequate provision for federal,
state or other tax or withholding obligations, if any, which arise upon the
grant, vesting or exercise of this Option, or disposition of Shares, whether by
withholding, direct payment to the Company, or otherwise.

(xi) The Company is not obligated, and will have no liability for failure, to
issue or deliver any Shares upon exercise of this Option unless such issuance or
delivery would comply with all applicable laws, rules and regulations, with such
compliance determined by the Company in consultation with its legal counsel.
This Option may not be exercised until such time as the Plan has been approved
by the Company’s stockholders, or if the issuance of such Shares upon such
exercise or the method of payment of consideration for such Shares would
constitute a violation of any applicable laws, rules or regulations, including
any applicable U.S. federal or state securities laws or any other law or
regulation, including any rule under Part 221 of Title 12 of the Code of Federal
Regulations as promulgated by the Federal Reserve Board. As a condition to the
exercise of this Option, the Company may require Optionee to make any
representation and warranty to the Company as may be required by applicable
laws, rules or regulations. Assuming such compliance, for income tax purposes
the Shares shall be considered transferred to Optionee on the date on which this
Option is exercised with respect to such Shares.

(xii) Subject to compliance with all applicable laws, rules and regulations,
this Option shall be deemed to be exercised upon receipt by the Company of the
appropriate written notice of exercise accompanied by the Exercise Price and the
satisfaction of any applicable withholding obligations.

3. Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination of the following, at the election of Optionee:
(a) cash, (b) check, (c) Cashless Exercise, or (d) surrender of previously owned
Shares.

4. Termination of Relationship. Following the date of termination of Optionee’s
Service for any reason (the “Termination Date”), Optionee may exercise this
Option only as set forth in the Notice and this Section 4. If Optionee does not
exercise this Option within the Termination Period set forth in the Notice or
the termination periods set forth below, this Option shall terminate in its
entirety. In no event may this Option be exercised after the Expiration Date set
forth in the Notice. In the event of termination of Optionee’s Service other
than as a result of Optionee’s Disability, death or for Cause, Optionee may, to
the extent Optionee is vested in the Option Shares at the Termination Date,
exercise this Option during the Termination Period set forth in the Notice. In
the event of any other termination, Optionee may exercise this Option only as
described below:

(a) Termination upon Disability of Optionee. In the event of termination of
Optionee’s Service as a result of Optionee’s Disability, Optionee may, but only
within 12 months from the Termination Date, exercise this Option to the extent
Optionee is vested in the Option Shares.

 

2



--------------------------------------------------------------------------------

(b) Death of Optionee. In the event of the death of Optionee while in Service or
within 3 months following the termination of Optionee’s Service, this Option may
be exercised at any time within 12 months following the date of death by any
beneficiary properly designated by the Optionee or, if no such beneficiary
exists, by the Optionee’s estate or by a person who acquired the right to
exercise this Option by bequest or inheritance, but only to the extent Optionee
is vested in the Option Shares.

(c) Termination for Cause. In the event Optionee’s Service is terminated for
Cause, this Option shall terminate immediately upon such termination for Cause.
In the event Optionee’s employment or consulting relationship with the Company
is suspended pending investigation of whether such relationship shall be
terminated for Cause, all Optionee’s rights under this Option, including the
right to exercise this Option, shall be suspended during the investigation
period.

5. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution. The
designation of a beneficiary does not constitute a transfer. This Option may be
exercised during the lifetime of Optionee only by Optionee. The terms of this
Option shall be binding upon the executors, administrators, heirs, successors
and assigns of Optionee.

6. Authorization to Release Necessary Personal Information.

(a) Optionee hereby authorizes and directs Optionee’s employer to collect, use
and transfer in electronic or other form, any personal information (the “Data”)
regarding Optionee’s employment, the nature and amount of Optionee’s
compensation and the facts and conditions of Optionee’s participation in the
Plan (including, but not limited to, Optionee’s name, home address, telephone
number, date of birth, social security number (or any other social or national
identification number), salary, nationality, job title, number of shares held
and the details of all Awards or any other entitlement to Shares awarded,
cancelled, exercised, vested, unvested or outstanding) for the purpose of
implementing, administering and managing Optionee’s participation in the Plan.
Optionee understands that the Data may be transferred to the Company or any of
its Parent, Subsidiaries, or Affiliates, or to any third parties assisting in
the implementation, administration and management of the Plan, including any
requisite transfer to a broker or other third party assisting with the
administration of this Option under the Plan or with whom shares acquired
pursuant to this Option or cash from the sale of shares underlying this Option
may be deposited. Optionee acknowledges that recipients of the Data may be
located in different countries, and those countries may have data privacy laws
and protections different from those in the country of Optionee’s residence.
Furthermore, Optionee acknowledges and understand that the transfer of the Data
to the Company or any of its Parent, Subsidiaries, or Affiliates, or to any
third parties is necessary for Optionee’s participation in the Plan.

(b) Optionee may at any time withdraw the consents herein by contacting
Optionee’s local human resources representative in writing. Optionee further
acknowledges that withdrawal of consent may affect Optionee’s ability to
exercise or realize benefits from this Option, and Optionee’s ability to
participate in the Plan.

 

3



--------------------------------------------------------------------------------

7. No Entitlement or Claims for Compensation.

(a) Optionee’s rights, if any, in respect of or in connection with this Option
or any other Award is derived solely from the discretionary decision of the
Company to permit Optionee to participate in the Plan and to benefit from a
discretionary Award. By accepting this Option, Optionee expressly acknowledges
that there is no obligation on the part of the Company to continue the Plan
and/or grant any additional Awards to Optionee. This Option is not intended to
be compensation of a continuing or recurring nature, or part of Optionee’s
normal or expected compensation, and in no way represents any portion of a
Optionee’s salary, compensation, or other remuneration for purposes of pension
benefits, severance, redundancy, resignation or any other purpose.

(b) Neither the Plan nor this Option or any other Award granted under the Plan
shall be deemed to give Optionee a right to become or remain an Employee,
Consultant or director of the Company, a Parent, a Subsidiary, or an Affiliate.
The Company and its Parents and Subsidiaries and Affiliates reserve the right to
terminate Optionee’s Service at any time, with or without cause, and for any
reason, subject to applicable laws, the Company’s Articles of Incorporation and
Bylaws and a written employment agreement (if any), and Optionee shall be deemed
irrevocably to have waived any claim to damages or specific performance for
breach of contract or dismissal, compensation for loss of office, tort or
otherwise with respect to the Plan, this Option or any outstanding Award that is
forfeited and/or is terminated by its terms or to any future Award.

(c) Optionee acknowledges that he or she is voluntarily participating in the
Plan.

(d) The future value of the underlying Shares is unknown and cannot be predicted
with certainty. If the underlying Shares do not increase in value, the Option
will have no value. If Optionee exercises the Option and obtains Shares, the
value of the Shares acquired upon exercise may increase or decrease in value,
even below the Exercise Price.

8. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Option granted under and participation in
the Plan or future options that may be granted under the Plan by electronic
means or to request Optionee’s consent to participate in the Plan by electronic
means. Optionee hereby consents to receive such documents by electronic delivery
and, if requested, to agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

9. Translation. If this Agreement or any other document related to the Plan is
translated into a language other then English and if the translated version is
different from the English version, the English version will take precedence.

10. Effect of Agreement. Optionee acknowledges receipt of a copy of the Plan and
represents that he or she is familiar with the terms and provisions thereof (and
has had an opportunity to consult counsel regarding the Option terms), and
hereby accepts this Option and agrees to be bound by its contractual terms as
set forth herein and in the Plan. Optionee hereby

 

4



--------------------------------------------------------------------------------

agrees to accept as binding, conclusive and final all decisions and
interpretations of the Committee regarding any questions relating to this
Option. In the event of a conflict between the terms and provisions of the Plan
and the terms and provisions of the Notice and this Agreement, the Plan terms
and provisions shall prevail.

11. Miscellaneous.

(a) Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law.

(b) Entire Agreement; Enforcement of Rights. This Agreement, together with the
Notice and the Plan, sets forth the entire agreement and understanding of the
parties relating to the subject matter herein and therein and merges all prior
discussions between the parties. Except as contemplated under the Plan, no
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in writing signed or, if
permitted by the Company, electronically accepted, by the parties to this
Agreement. The failure by either party to enforce any rights under this
Agreement shall not be construed as a waiver of any rights of such party.

(c) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this Agreement shall be enforceable in accordance with its
terms.

(d) Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient when delivered personally or sent by
telegram or fax or 48 hours after being deposited in the mail, as certified or
registered mail, with postage prepaid, and addressed to the Company at its
principal corporate offices and to Optionee at the address maintained for
Optionee in the Company’s records.

(e) Successors and Assigns. The rights and benefits of this Agreement shall
inure to the benefit of, and be enforceable by the Company’s successors and
assigns. The rights and obligations of Optionee under this Agreement may not be
assigned without the prior written consent of the Company.

(f) Section 409A. The intent of the parties is that the Options under this
Agreement are exempt from Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A) and, accordingly, to the maximum extent permitted, all
provisions of this Agreement shall be construed in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A.

 

5



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF EXERCISE

 

To:    Martha Stewart Living Omnimedia, Inc. Attn:    Administrator of the
Omnibus Stock and Option Compensation Plan Subject:    Notice of Intention to
Exercise Stock Option

This Notice of Exercise constitutes official notice that the undersigned intends
to exercise Optionee’s option to purchase                 shares of Martha
Stewart Living Omnimedia, Inc. Common Stock, under and pursuant to the Company’s
Omnibus Stock and Option Compensation Plan (the “Plan”) and the Notice of Stock
Option Grant and Stock Option Agreement (the “Agreement”) dated
                , as follows:

 

Number of Shares:  

 

  Exercise Price per Share:  

 

  Total Exercise Price:  

 

  Method of Payment of Exercise Price:  

 

  The shares should be registered in the name (s) of:  

 

 

   and

 

   .7

By signing below, I hereby agree to be bound by all of the terms and conditions
set forth in the Plan and the Agreement. If applicable, proof of my right to
purchase the shares pursuant to the Plan and the Agreement is enclosed.8

 

Dated:                          

 

    

 

(Signature)      (Signature)9

 

    

 

(Please Print Name)      (Please Print Name)

 

    

 

 

    

 

(Full Address)      (Full Address)

 

7 

If more than one name is listed, please specify whether the owners will hold the
shares as community property or as joint tenants with the right of survivorship.

8 

Applicable if someone other than the Optionee (e.g., a death beneficiary) is
exercising the stock option.

9 

Each person in whose name shares are to be registered must sign this Notice of
Exercise.